 
 
 
EXECUTION VERSION
















$300,000,000
 
CREDIT AGREEMENT (2008-A)
 
dated as of February 5, 2008
 
by and among
 
AIRCASTLE INVESTMENT HOLDINGS 3 LIMITED,


and
 
THE BORROWERS PARTY HERETO FROM TIME TO TIME,
as Borrowers,
 
JPMORGAN CHASE BANK, N.A., and
CALYON NEW YORK BRANCH,
as Lenders
 
JPMORGAN CHASE BANK, N.A.,
as Agent
 
J.P. MORGAN SECURITIES INC., and
CALYON NEW YORK BRANCH
as Joint Lead Arrangers


and
 
THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME
 
 
 

--------------------------------------------------------------------------------


Table of Contents


Page
ARTICLE I
Definitions and Terms
     
1.1.
Definitions
1
1.2.
Rules of Interpretation
25
     
ARTICLE II
The Revolving Credit Facility
     
2.1.
Revolving Loans
26
2.2.
Payment of Interest
27
2.3.
Payment of Principal
28
2.4.
Manner of Payment
29
2.5.
Pro Rata Payments
30
2.6.
Reductions
30
2.7.
Conversions and Elections of Subsequent Interest Periods
30
2.8.
Increase and Decrease in Amounts
31
2.9.
Fees
31
2.10.
Deficiency Advances
31
2.11.
Use of Proceeds
32
2.12.
Designation of Borrowing Affiliate; Releases
32
2.13.
Joint and Several Liability
33
2.14.
Eligible Lease Involving Eligible Intermediary
34
     
ARTICLE III
Security
     
3.1.
Security
34
3.2.
Further Assurances
34
3.3.
Information Regarding Collateral
35
3.4.
Quiet Enjoyment
35
     
ARTICLE IV
Change in Circumstances
     
4.1.
Requirements of Law
35
4.2.
Limitation on Types of Loans
36
4.3.
Illegality
37
4.4.
Treatment of Affected Loans
37
4.5.
Compensation
38
4.6.
Taxes
38
     
ARTICLE V
Conditions to Making Loans
     
5.1.
Conditions of Closing
41
5.2.
Conditions of Revolving Loans.
43
5.3.
Conditions of Subsequent Advances Under Revolving Loans.
46

 
i

--------------------------------------------------------------------------------


 
ARTICLE VI
Representations and Warranties
     
6.1.
Organization and Authority
47
6.2.
Loan Documents
47
6.3.
Solvency
48
6.4.
Subsidiaries and Stockholders
48
6.5.
Ownership Interests
48
6.6.
Liens
48
6.7.
Title to Properties
48
6.8.
Taxes
48
6.9.
Other Agreements
49
6.10.
Litigation
49
6.11.
Federal Regulations
49
6.12.
Investment Company
49
6.13.
Patents, Etc
50
6.14.
No Untrue Statement
50
6.15.
No Consents, Etc
50
6.16.
Employee Benefit Plans
50
6.17.
No Default
51
6.18.
Environmental Laws
51
6.19.
Employment Matters
51
6.20.
Taxes.
51
ARTICLE VII
Affirmative Covenants
 
7.1.
Financial Reports, Etc
52
7.2.
Maintain Properties
53
7.3.
Existence, Qualification, Etc
53
7.4.
Regulations and Taxes
53
7.5.
Insurance
53
7.6.
True Books
53
7.7.
Right of Inspection
54
7.8.
Observe all Laws
54
7.9.
Governmental Licenses
54
7.10.
Covenants Extending to Other Persons
54
7.11.
Officer’s Knowledge of Default
54
7.12.
Suits or Other Proceedings
54
7.13.
Notice of Environmental Complaint or Condition
55
7.14.
Environmental Compliance
55
7.15.
Indemnification
55
7.16.
Further Assurances
55
7.17.
Hedging Agreements
55
7.18.
Continued Operations
56
7.19.
Maintenance of Eligible Assets; Other Covenants and Restrictions;
Non-Discrimination
56
7.20.
Re-registration of Eligible Assets
56

 
 
ii

--------------------------------------------------------------------------------


 
7.21.
Employee Benefit Plans
56
7.22.
Accounts
56
7.23.
Eligible Lease; Lessee Notice
56
     
ARTICLE VIII
Negative Covenants
     
8.1.
Acquisitions
57
8.2.
Capital Expenditures
57
8.3.
Liens
57
8.4.
Indebtedness
58
8.5.
Transfer of Assets
59
8.6.
Subsidiaries; Investments
59
8.7.
Merger or Consolidation
59
8.8.
Transactions with Affiliates
60
8.9.
Employee Benefit Plans; Employees
60
8.10.
Fiscal Year
60
8.11.
Dissolution, etc
60
8.12.
Change in Control
60
8.13.
Negative Pledge Clauses
60
8.14.
Partnerships
60
8.15.
Business and Operations
61
8.16.
Ownership, Operation and Leasing of Financed Eligible Assets
61
8.17.
Bank Accounts
61
8.18.
Representations Regarding Agent and Lenders
61
8.19.
AIH III, the Irish Holdco Party.
61
8.20.
Organizational Documents
62
8.21.
Borrowing Base Covenant
62
     
ARTICLE IX
Events of Default and Acceleration
     
9.1.
Events of Default
62
9.2.
Agent to Act
65
9.3.
Cumulative Rights
66
9.4.
No Waiver
66
9.5.
Allocation of Proceeds
66
9.6.
Activities of Eligible Carriers
66
     
ARTICLE X
The Agent
     
10.1.
Appointment, Powers, and Immunities
67
10.2.
Reliance by Agent
68
10.3.
Defaults
68
10.4.
Rights as Lender
68
10.5.
Indemnification
69
10.6.
Non-Reliance on Agent and Other Lenders
69
10.7.
Resignation of Agent
69

 
iii

--------------------------------------------------------------------------------



 
10.8.
Fees
70
 
ARTICLE XI
Miscellaneous
     
11.1.
Assignments and Participations
70
11.2.
Notices
71
11.3.
Right of Set-off; Adjustments
73
11.4.
Survival
74
11.5.
Expenses
74
11.6.
Amendments and Waivers
74
11.7.
Counterparts
75
11.8.
Return of Funds
75
11.9.
Indemnification; Limitation of Liability
75
11.10. Joint Lead Arrangers 77
11.11.
Severability
77
11.12.
Entire Agreement
77
11.13.
Payments
77
11.14.
Confidentiality
77
11.15.
Governing Law; Waiver of Jury Trial
78
11.16.
Judgment Currency
79
11.17.
USA PATRIOT Act
79

 
 
iv

--------------------------------------------------------------------------------


 
EXHIBITS


EXHIBIT A
Applicable Commitment Percentages
 
EXHIBIT B
Form of Assignment and Acceptance
 
EXHIBIT C
Notice of Appointment (or Revocation) of Authorized Representative
EXHIBIT D
Form of Borrowing Notice
 
EXHIBIT E
Form of Interest Rate Selection Notice
 
EXHIBIT F
[reserved]
 
EXHIBIT G-1
Form of Domestic Counsel Opinion
 
EXHIBIT G-2
Form of FAA Counsel Opinion at Funding
 
EXHIBIT G-3
Form of Foreign Counsel Opinion as to Borrower
 
EXHIBIT G-4
Form of Foreign Counsel Opinion as to Lease and Lessee
 
EXHIBIT H
Compliance Certificate
 
EXHIBIT I
Form of Facility Guaranty
 
EXHIBIT J
Form of Security Agreement
 
EXHIBIT K
List of Approved Aircraft Models
 
EXHIBIT L
Required Insurance on Each Aircraft
 
EXHIBIT M
Form of Lessee Notice
 
EXHIBIT N
Form of Account Control Agreement
 
EXHIBIT O
Form of Lockbox Agreement
 
EXHIBIT P
Form of Accession Agreement for Irish Holdco Party
 
EXHIBIT Q
Form of Assumption Letter
 
EXHIBIT R
Borrowing Base Certificate
 
EXHIBIT S-1
Form of Pledge and Security Agreement (for pledged beneficial interest in
Holdings Subsidiary Trust)
EXHIBIT S-2
Form of Pledge and Security Agreement (for pledged interest in Holdings SPC,
Beneficial Owner, Applicable Intermediary or other  Subsidiary)
EXHIBIT S-3
Form of Bermuda Pledge
 
EXHIBIT S-4
Form of Irish Pledge
             
SCHEDULES
       
Schedule 1.1
Certain Persons who are not Eligible Assignees
Schedule 3.3
Information Regarding Collateral
Schedule 6.7
Existing Liens
Schedule 6.8
Tax Matters
Schedule 6.10
Litigation
Schedule 7.19(a)
Maintenance, Return, Alteration, Replacement, Pooling and Lease
Schedule 8.4
Indebtedness

 
 
v

--------------------------------------------------------------------------------


 
 
CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT (2008-A), dated as of February 5, 2008 (the “Agreement”),
made by and among, AIRCASTLE INVESTMENT HOLDINGS 3 LIMITED, an exempted company
organized and existing under the laws of Bermuda (“AIH III”), any IRISH HOLDCO
(as defined below) who hereafter accedes hereto in accordance with Section 5.1
and certain Holdings Subsidiary Trusts and Holdings SPCs (as defined below)
designated as Borrowing Affiliates hereunder (such Holdings Subsidiary Trusts
and Holdings SPCs being referred to individually as a “Borrower” or collectively
as the “Borrowers”), JPMORGAN CHASE BANK, N.A., a national banking association,
in its capacity as a Lender (“JPMCB”), CALYON NEW YORK BRANCH, and each other
financial institution party hereto (such financial institutions, and their
successors and assigns, a “Lender”; collectively the “Lenders”), JPMORGAN CHASE
BANK, N.A., in its capacity as agent for the Lenders (in such capacity, and
together with any successor agent appointed in accordance with the terms of
Section 10.7, the “Agent”) and J.P. MORGAN SECURITIES INC. and CALYON NEW YORK
BRANCH as joint lead arrangers (in such capacity, the “Joint Lead Arrangers”);
 
WITNESSETH:
 
WHEREAS, the Borrowers have requested that the Lenders make available to the
Borrowers a revolving credit facility of up to $300,000,000, the proceeds of
which are to be used solely to provide interim financing for the purchase or
refinancing by the Borrowers of Eligible Assets (as hereinafter defined); and
 
WHEREAS, the Lenders are willing to make such revolving credit facility
available to the Borrowers upon the terms and conditions set forth herein;
 
NOW, THEREFORE, the Borrowers, the Lenders and the Agent hereby agree as
follows:
 
ARTICLE I
 
DEFINITIONS AND TERMS
 
1.1.           Definitions.  For the purposes of this Agreement, in addition to
the definitions set forth above, the following terms shall have the respective
meanings set forth below:
 
“Accelerated Maturity Date” means the date that is 180 days following the
initial closing of the ACS 2008-1 Transaction.
 
“Account” has the meaning given in the Lockbox Agreement.
 
“Account Control Agreement” means an account control agreement in substantially
the form of Exhibit N.
 
“Acquisition” means the acquisition of any beneficial interest, equity interest
or other ownership interest in another Person (including the purchase of an
option, warrant or
 

--------------------------------------------------------------------------------


 
convertible or similar type security to acquire such interest at the time it
becomes exercisable by the holder thereof), whether by purchase of such interest
or upon exercise of an option or warrant for, or conversion of securities into,
such interest.
 
“ACS 2008-1 Transaction” means a transaction or related series of transactions
involving a securitization or long term bank financing of a portfolio of
interests in or leases of Eligible Assets (including Other Eligible Assets) or
other permanent public or private capital markets or lending transaction in
respect of, inter alia, Eligible Assets and Other Eligible Assets (which, in
each case, does not constitute bridge or interim financing) for the benefit of
the Parent or any of its direct or indirect Subsidiaries the aggregate net
proceeds of which are not less than $300,000,000.
 
“Affiliate” means any Person (i) which directly or indirectly through one or
more intermediaries controls, or is controlled by, or is under common control
with any Guarantor or any Borrower; or (ii) which beneficially owns or holds 10%
or more of any class of the outstanding voting stock (or in the case of a Person
which is not a corporation, 10% or more of the equity interest or beneficial
interest) of any Guarantor or any Borrower; or 10% or more of any class of the
outstanding voting stock (or in the case of a Person which is not a corporation,
10% or more of the equity interest or beneficial interest) of which is
beneficially owned or held by any Guarantor or any Borrower; provided, however,
at the time any Guarantor registers any security issued by it pursuant to the
Securities Act of 1933, as amended, the figure “10%” used in this definition
shall automatically change to “5%” without further action.  The term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through
ownership of voting stock, by contract or otherwise.
 
“Agreement” has the meaning given to such term in the first recital to this
Agreement.
 
“Aggregate Allowed Percentage” means the percentage obtained by dividing (a) the
sum of the amount in Dollars of the Allowed Percentages of all Financed Eligible
Assets by (b) the Borrowing Base.
 
“AHC Ltd.” means Aircastle Holding Corporation Limited, an exempted company
organized and existing under the laws of Bermuda.
 
“AIH III” means Aircastle Investment Holdings 3 Limited.
 
“Aircraft” means any Stage III fixed wing airframe together with the jet Engines
therefor (whether or not) affixed thereto.
 
“Aircraft Portfolio” means the collective reference to all of the Eligible
Assets owned by any Subsidiary of AIH III or Irish Holdco Party at any one time.
 
“Allowed Percentage” of the Purchase Price of an Eligible Asset means (A) in
respect of any Loans (other than Loans to a Borrower to finance Approved
Improvements
 
2

--------------------------------------------------------------------------------


 
or a Qualified Conversion (a) Loans in a principal amount up to 65% of the
Purchase Price of each Eligible Asset that is not an Old Eligible Aircraft and
50% of the Purchase Price of each Eligible Asset that is an Old Eligible
Aircraft or (b) if less, Loans in a principal amount up to the percentage of the
Purchase Price of such Eligible Asset obtained by dividing (i) 70% of the
Maintenance Adjusted Current Market Value of such Eligible Asset by (ii) the
Purchase Price of such Eligible Asset and (B) in respect of any Loans for
Approved Improvements or a Qualified Conversion, 65% of the actual expenditures
which qualify as Approved Improvements or Qualified Conversion.
 
“Applicable Borrower” means, with respect to any Financed Eligible Asset, the
Borrower that has requested or received a Loan to enable such Borrower to
purchase or refinance such Financed Eligible Asset.
 
“Applicable Carrier” means, with respect to any Financed Eligible Asset, the
Eligible Carrier that has leased such Financed Eligible Asset from the
Applicable Borrower, or from the Applicable Intermediary in accordance with
Section 2.14.
 
“Applicable Commitment Percentage” means, with respect to each Lender at any
time, a fraction, the numerator of which shall be such Lender’s Revolving Credit
Commitment and the denominator of which shall be the Total Revolving Credit
Commitment, which Applicable Commitment Percentage for each Lender as of the
Closing Date is as set forth in Exhibit A; provided that the Applicable
Commitment Percentage of each Lender shall be increased or decreased to reflect
any assignments to or by such Lender effected in accordance with Section 11.1.
 
“Applicable Foreign Aviation Law” means, with respect to any Eligible Asset, any
applicable law (other than the FAA Act) of any country or subdivision thereof,
governing the registration, ownership, operation, or leasing  of all or any part
of such Eligible Asset, or the creation, recordation, maintenance, perfection or
priority or Liens on all or any part of such Eligible Asset.
 
“Applicable Foreign Jurisdiction” means, with respect to any Eligible Asset, any
jurisdiction that administers an Applicable Foreign Aviation Law.
 
“Applicable Intermediary” means, with respect to any Financed Eligible Asset,
the Eligible Intermediary that has leased such Eligible Asset from the
Applicable Borrower, and has leased such Eligible Asset to the Applicable
Carrier, in each case in accordance with Section 2.14.
 
“Applicable Lease Cure Period” has the meaning assigned thereto in Section 9.6.
 
“Applicable Lending Office” means, for each Lender and for each Type of Loan,
the “Lending Office” for such Lender (or of an affiliate of such Lender)
designated for such Type of Loan on the signature pages hereof or such other
office of such Lender (or an affiliate of such Lender) as such Lender may from
time to time specify to the Agent and the Borrowers by written notice in
accordance with the terms hereof as the office by which its Loans are to be made
and maintained.
 
3

--------------------------------------------------------------------------------


 
“Applicable Margin” means:
 
(a)           with respect to the Eurodollar Rate, 1.50% prior to the Initial
Maturity Date and 2.50% thereafter; and
 
(b)           with respect to the Base Rate, 0.50% prior to the Initial Maturity
Date and 1.50% thereafter.
 
“Appraiser” means Ascend Limited (a division of Airclaims).
 
“Approved Conversion Company” means The Boeing Company and others to be mutually
agreed by the Borrowers and the Administrative Agent.
 
“Approved Improvements” means improvements made or added to an Eligible Asset
acceptable to the Agent in its reasonable judgment.
 
“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit B (with blanks appropriately filled in) delivered to the
Agent in connection with an assignment of a Lender’s interest under this
Agreement pursuant to Section 11.1.
 
“Assumption Letter” means an Assumption Letter in substantially the form of
Exhibit Q.
 
“Authorized Representative” means any of the President, Chief Executive Officer,
Chief Operating Officer, Chief Financial Officer or Vice President of the
Parent, AIH III or the Irish Holdco Party, as applicable, or any Beneficial
Owner, in each case as authorized representative for each of the Borrowers, or
any other Person expressly designated by the Board of Directors of each of the
Borrowers (or the appropriate committee thereof) as an Authorized Representative
of each of the Borrowers as set forth from time to time in a certificate in the
form of Exhibit C.
 
“Base Rate” means, for any day, the rate per annum equal to the sum of (a) the
higher of (i) the Federal Funds Rate for such day plus one-half of one percent
(0.5%) and (ii) the Prime Rate for such day, plus (b) the Applicable
Margin.  Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Rate shall be effective on the effective date of such change in
the Prime Rate or Federal Funds Rate.
 
“Base Rate Loan” means a Loan for which the rate of interest is determined by
reference to the Base Rate.
 
“Beneficial Owner” means, with respect to any Holdings Subsidiary Trust, AIH III
or the Irish Holdco Party or any Person who is a direct or indirect wholly-owned
subsidiary of AIH III or the Irish Holdco Party, in any case holding a
beneficial interest in such Holdings Subsidiary Trust.
 
“Board” means the Board of Governors of the Federal Reserve System (or any
successor body).
 
4

--------------------------------------------------------------------------------


 
“Borrower” has the meaning given to such term in the preamble to this Agreement.
 
“Borrowing Affiliate” means any direct or indirect wholly-owned Subsidiary of
AIH III or the Irish Holdco Party and any Holdings Subsidiary Trust or Holdings
SPC that in either case is designated as a Borrowing Affiliate hereunder
pursuant to Section 2.12 hereof.
 
“Borrowing Base” means, as of any date of determination, the aggregate of the
Purchase Price of all Eligible Assets then owned by any Borrower or any
Subsidiary thereof.
 
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit R.
 
“Borrowing Base Covenant” has the meaning set forth with respect to such term in
Section 8.21.
 
“Borrowing Base Event” means, with respect to any Borrower, if (a) one or more
judgments or orders where the amount not covered by insurance (or the amount as
to which the insurer denies liability) is in excess of $250,000 is rendered
against such Borrower or any Subsidiary thereof, or (b) there is any attachment,
injunction or execution against any of such Borrower’s or Subsidiaries’
properties for any amount in excess of $250,000 in the aggregate; and such
judgment, attachment, injunction or execution remains unpaid, unstayed,
undischarged, unbonded or undismissed for a period of thirty (30) days.
 
“Borrowing Notice” means the notice delivered by an Authorized Representative in
connection with a Loan under the Revolving Credit Facility, in the form of
Exhibit D.
 
“Business Day” means, (i) with respect to any Base Rate Loan, any day which is
not a Saturday, Sunday or a day on which banks in the State of New York are
authorized or obligated by law, executive order or governmental decree to be
closed and, (ii) with respect to any Eurodollar Rate Loan, any day which is a
Business Day, as described above, and on which the relevant international
financial markets are open for the transaction of business contemplated by this
Agreement in London, England and New York, New York.
 
“Calculation Date” mean the date three Business Days prior to each Payment Date.
 
“Capital Expenditures” means, with respect to the Borrowers and their respective
Subsidiaries, for any period the sum of (without duplication) (i) all
expenditures (whether paid in cash or accrued as liabilities) by any Borrower or
any Subsidiary during such period for items that would be classified as
“property, plant or equipment” or comparable items on the consolidated balance
sheet of such Borrower and its Subsidiaries, including without limitation all
transactional costs incurred in connection with such expenditures
 
5

--------------------------------------------------------------------------------


 
provided the same have been capitalized, excluding, however, the amount of any
Capital Expenditures paid for with proceeds of casualty insurance, as evidenced
in writing and submitted to the Agent together with any compliance certificate
delivered pursuant to Section 7.1(a) or (b), and (ii) with respect to any
Capital Lease entered into by any Borrower or its Subsidiaries during such
period, the present value of the lease payments due under such Capital Lease
over the term of such Capital Lease applying a discount rate equal to the
interest rate provided in such lease (or in the absence of a stated interest
rate, that rate used in the preparation of the financial statements described in
Section 7.1(a)), all the foregoing in accordance with GAAP.
 
“Capital Leases” means all leases which have been or should be capitalized in
accordance with GAAP as in effect from time to time including Statement No. 13
of the Financial Accounting Standards Board and any successor thereof.
 
“Capital Stock” means, with respect to any Person, all of the shares, interests,
rights, participations or other equivalents (however designated) of capital
stock of (or other ownership or profit interests or units in) such Person and
all of the warrants, options or other rights for the purchase, acquisition or
exchange from such Person of any of the foregoing (including through convertible
securities).
 
“Change of Control” means, at any time, 100% of the beneficial ownership of (a)
any Borrower or any Eligible Intermediary party to the Credit Agreement at such
time is not directly or indirectly owned by AIH III or the Irish Holdco Party or
(b) AIH III or the Irish Holdco Party is not directly or indirectly owned by
Parent.
 
“Closing Date” means the date as of which this Agreement is executed by the
Borrowers, the Lenders and the Agent and on which the conditions set forth in
Section 5.1 have been satisfied.
 
“Code” means the Internal Revenue Code of 1986, as amended, and any regulations
promulgated thereunder.
 
“Collateral” means, collectively, all property of any Borrower, any Subsidiary,
any Eligible Intermediary, AIH III or the Irish Holdco Party or any other Person
in which the Agent or any Lender is granted a Lien as security for all or any
portion of the Obligations under any Security Instrument including, without
limitation, the Leases, the Pledged Interests, the Securitization Interests and
the other collateral described in such Security Agreement, Pledge Agreement,
Lockbox Agreement and other Security Instrument.  For the avoidance of doubt,
none of the Security Instruments shall provide for the grant of a perfected
security interest in the Financed Eligible Assets.
 
“Contingent Obligation” of any Person means all contingent liabilities required
(or which, upon the creation or incurring thereof, would be required) to be
included in the financial statements (including footnotes) of such Person in
accordance with GAAP, including Statement No. 5 of the Financial Accounting
Standards Board, all Rate Hedging Obligations and any obligation of such Person
guaranteeing or in effect guaranteeing any Indebtedness, dividend or other
obligation of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including obligations of such Person however incurred:
 
6

--------------------------------------------------------------------------------


 
(1)           to purchase such Indebtedness or other obligation or any property
or assets constituting security therefor;
 
(2)           to advance or supply funds in any manner (i) for the purchase or
payment of such Indebtedness or other obligation, or (ii) to maintain a minimum
working capital, net worth or other balance sheet condition or any income
statement condition of the primary obligor;
 
(3)           to grant or convey any lien, security interest, pledge, charge or
other encumbrance on any property or assets of such Person to secure payment of
such Indebtedness or other obligation;
 
(4)           to lease property or to purchase securities or other property or
services primarily for the purpose of assuring the owner or holder of such
Indebtedness or obligation of the ability of the primary obligor to make payment
of such Indebtedness or other obligation; or
 
(5)           otherwise to assure the owner of the Indebtedness or such
obligation of the primary obligor against loss in respect thereof.
 
“Continue”, “Continuation”, and “Continued” refers to the continuation pursuant
to Section 2.7 hereof of a Eurodollar Rate Loan of one Type as a Eurodollar Rate
Loan of the same Type from one Interest Period to the next Interest Period.
 
“Convention” means the Convention on the International Recognition of Rights in
Aircraft signed initially at Geneva in 1948, as the same may be amended,
modified or supplemented from time to time.
 
“Convert”, “Conversion”, and “Converted” refers to a conversion pursuant to
Section 2.7 or Article IV of one Type of Loan into another Type of Loan.
 
“Credit Party” means, collectively, each Borrower, each Eligible Intermediary,
each Guarantor, and each other Person (excluding AHC Ltd. or Ireland Holding
Ltd.) providing Collateral pursuant to any Security Instrument.
 
“Default” means any event or condition which, with the giving or receipt of
notice or lapse of time or both, would constitute an Event of Default hereunder,
provided that if, pursuant to Section 9.6, such event or condition is not deemed
to be a breach of the Credit Parties’ obligations under this Agreement and the
other Loan Documents, such event or condition shall not be deemed to be a
“Default” except for the purposes of Section 7.11, the first two sentences of
Section 10.3, the Compliance Certificate in the form of Exhibit H, and Section 4
of the Borrowing Base Certificate in the form of Exhibit R.
 
7

--------------------------------------------------------------------------------


 
“Default Rate” means (i) with respect to each Eurodollar Rate Loan, until the
end of the Interest Period applicable thereto, a rate of two percent (2%) above
the Eurodollar Rate applicable to such Loan, and thereafter at a rate of
interest per annum which shall be two percent (2%) above the Base Rate, (ii)
with respect to Base Rate Loans, at a rate of interest per annum which shall be
two percent (2%) above the Base Rate and (iii) in any case, the maximum rate
permitted by applicable law, if lower.
 
“Depositary Bank” means a bank, trust company or other Person, satisfactory to
the Agent, that executes the Lockbox Agreement in the capacity of “Depositary
Bank” thereunder.
 
“Dollars” and the symbol “$” means dollars constituting legal tender for the
payment of public and private debts in the United States of America.
 
“Eligible Aircraft” means any Aircraft which satisfies each of the following
requirements:
 
(a)           such Aircraft is an aircraft listed under the heading “Aircraft
Portfolio” on Exhibit K attached hereto;
 
(b)           such Aircraft is owned by the Applicable Borrower;
 
(c)           such Aircraft is covered by all of the insurance described on
Exhibit L attached hereto and the Agent (for itself and on behalf of the
Lenders) is named as loss payee or contract party on the hull insurance and is
named as an additional insured or contract party on the liability insurance;
 
(d)           neither the Applicable Carrier (if any) nor the Applicable
Intermediary (if any) is organized under the laws of, or domiciled in, any
Prohibited Country;
 
(e)           either (x) the age of such Aircraft is (i) in the case of a
passenger aircraft, 19 years or less and (ii) in the case of a freighter
aircraft, 25 years or less, in each case measured from the date of original
manufacture as a passenger aircraft or a freighter aircraft, as the case may be,
to the date of the original Loan made or to be made in respect of such Eligible
Aircraft, or (y) immediately after giving effect to the Loan to be drawn in
respect of such Aircraft the total amount of Loans outstanding in respect of all
Aircraft not satisfying clause (x) above shall not exceed $50,000,000; and
 
(f)           (i) if such Aircraft is an aircraft model described under the
heading “Regional Jet Aircraft” on Exhibit K, after giving effect to the Loan
for such Aircraft, the aggregate principal amount of loans outstanding in
respect of all such Aircraft shall not exceed $50,000,000; (ii) if such Aircraft
is an aircraft model described under the heading “Out-of-Production Aircraft” on
Exhibit K, after giving effect to the Loan for such Aircraft, the aggregate
principal amount of loans outstanding in respect of all such Aircraft shall not
exceed $150,000,000;
 
8

--------------------------------------------------------------------------------


 
and (iii) if such Aircraft is an aircraft model described under the heading
“Widebody Aircraft” on Exhibit K, after giving effect to the Loan for such
Aircraft, the aggregate principal amount of Loans outstanding for all such
Aircraft shall not exceed $300,000,000.
 
“Eligible Asset” means an Eligible Aircraft or an Eligible Engine.
 
“Eligible Assignee” means (i) a Lender, (ii) an affiliate of a Lender that is a
“resident” (as that term is used in the Treaty) of the U.S. or a “qualified
person” (as that term is used in the Treaty) and (iii) any other Person approved
by the Agent (such consent not to be unreasonably withheld or delayed) that is
either (A) a resident of the U.S., (B) a qualified person under the Treaty or
(C) a “bank” (as that term is used in Article 23 of the Treaty) that is a
resident of Ireland or, if not such a resident, in whose hands the income from
the Loans is attributable to a permanent establishment of such Persons in the
U.S. or Ireland; provided, however, that (x) neither any Borrower nor an
affiliate of any Borrower shall qualify as an Eligible Assignee and (y) unless a
Default or Event of Default has occurred and is continuing, none of the Persons
listed on Schedule 1.1 shall qualify as an Eligible Assignee unless the Parent
shall have consented to such qualification, such consent not to be unreasonably
withheld or delayed.
 
“Eligible Carrier” means any air carrier duly licensed to carry passengers or
cargo under applicable law, foreign or domestic.
 
“Eligible Engine” means any Engine suitable for use on an Eligible Aircraft.
 
“Eligible Intermediary” means, with respect to any Financed Eligible Asset, AIH
III or the Irish Holdco Party or a Person that is a direct or indirect
wholly-owned subsidiary of AIH III or the Irish Holdco Party.
 
“Eligible Lease” or “Eligible Leases” means a fully-executed Lease by a Borrower
or Eligible Intermediary (as lessor) to an Eligible Carrier (as lessee) of an
Eligible Asset, which Lease satisfies each of the following requirements:
 
(a)           such Lease is a “triple net lease” (subject to any arrangement
whereby the Borrower and the Eligible Carrier agree to share certain expenses
relating to aircraft or engine maintenance, directives, service bulletins or
similar items) and requires the lessee to maintain the insurance described in
Exhibit L attached hereto with respect to such Eligible Asset, and to bear all
risk of loss, damage or liability with respect to such Eligible Asset;
 
(b)           if the Eligible Carrier is domiciled in the United States, the
lessor is entitled to the benefits of Section 1110 of the U.S. bankruptcy code
with respect to the lessor’s rights against such lessee, including without
limitation the rights to require performance of such lessee’s obligations under
the Lease or return such Eligible Asset during such lessee’s bankruptcy or
insolvency;
 
9

--------------------------------------------------------------------------------


 
(c)           such Lease requires the lessee to comply with covenants and
restrictions regarding the maintenance, return, alteration, replacement, pooling
and sublease of such Eligible Asset, which covenants and restrictions satisfy
the requirements of Section 7.19(a) and Schedule 7.19(a) hereto;
 
(d)           if such Lease contains a purchase option, the expected exercise
price is equal to or greater than the expected outstanding principal and accrued
interest on all Loans relating to such Eligible Asset as of the date of exercise
of such option;
 
(e)           such Lease prohibits the lessee from flying or locating such
Eligible Asset in any country in violation of the applicable laws of any
jurisdiction;
 
(f)           such Lease provides rent payments in US dollars or Euros and
contains customary covenants and restrictions relating to re-registration of
such Eligible Asset; which covenants and restrictions satisfy the requirements
of the Security Agreement; provided that the total amount of Loans outstanding
in respect of Aircraft subject to Leases where rent is paid in Euros shall in no
circumstances exceed $50,000,000;
 
(g)           at the time of any Loan hereunder relating to such Eligible Asset
or, if later, at the time of the entering into such Lease, no prepayment shall
have been made under such Lease, and no Lease payment obligation shall have been
accelerated, provided that it is understood that a scheduled rental payment to
be paid in advance for a rental period in accordance with the Lease terms is not
deemed to be a prepayment;
 
(h)           at the time of any Loan relating to such Eligible Asset or, if
later, at the time of the delivery of such Eligible Asset under such Lease, the
applicable lessor shall have delivered a Lessee Notice to the applicable lessee;
and
 
(i)           either (i) such Lease is a “true lease” lease (and not a lease
intended as security) under applicable commercial law and other applicable law
relating to creditors’ rights and bankruptcy; or (ii) such Lease grants to such
Borrower, and such Borrower has at all times under the FAA Act (in the case of
Eligible Assets registered in the United States), a perfected first priority
mortgage Lien on such Eligible Asset (subject only to Permitted Liens), which
Lien has been assigned to the Agent;
 
provided, however, that in the circumstances described in Section 2.14,
“Eligible Lease” means, individually and collectively, (X) a fully-executed
Lease by a Borrower (as lessor) to the Applicable Intermediary (as lessee) of an
Eligible Asset, which Lease satisfies each of the requirements for an “Eligible
Lease” set forth in clauses (a) through (h) above except that the lessee is not
an Eligible Carrier, and (Y) a fully-executed sublease by such Applicable
Intermediary (as sublessor) to an Eligible Carrier (as sublessee) of such
Financed Eligible Asset, which Eligible Carrier is not a U.S. Carrier,
 
10

--------------------------------------------------------------------------------


 
and which Lease is identical in all material respects (other than the Persons
that are lessor and lessee) to the Lease described in clause (X) above, and
which Lease satisfies all the requirements for an “Eligible Lease” set forth in
clauses (a) through (i) above, except that the lessor is not a Borrower.
 
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, whether or not covered by ERISA and in respect of which
any Guarantor or any Borrower or any of their respective ERISA Affiliates is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Engine” means any aircraft jet engine.
 
“Environmental Laws” means any federal, state or local statute, law, ordinance,
code, rule, regulation, order, decree, permit or license regulating, relating
to, or imposing liability or standards of conduct concerning, any environmental
matters or conditions, environmental protection or conservation, including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended; the Superfund Amendments and Reauthorization
Act of 1986, as amended; the Resource Conservation and Recovery Act, as amended;
the Toxic Substances Control Act, as amended; the Clean Air Act, as amended; the
Clean Water Act, as amended; together with all regulations promulgated
thereunder, and any other “Superfund” or “Superlien” law.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means an entity, whether or not incorporated, that is under
common control with any Credit Party within the meaning of Section 4001 of ERISA
or is part of a group that includes any Credit Party and that is treated as a
single employer within the meaning of Section 414 of the Code.
 
“Eurodollar Rate” means the interest rate per annum calculated according to the
following formula:
 
Eurodollar                                           Interbank Offered Rate    
                  Applicable
Rate                      =                         1- Reserve
Requirement                       +             Margin
 
“Eurodollar Rate Loan” means a Loan for which the rate of interest is determined
by reference to the Eurodollar Rate.
 
“Event of Default” means any of the occurrences set forth as such in Section
9.1.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder.
 
“Existing Warehouse Credit Agreement” means that certain $1,000,000,000 Credit
Agreement (2006-A), dated as of December 15, 2006 and amended by the First
 
 
11

--------------------------------------------------------------------------------


Amendment thereto dated as of January 22, 2007, by and among Aircastle
Investment Holdings 2 Limited, Aircastle Ireland No. 1 Limited, Aircastle
Ireland No. 3 Limited, the borrowers party thereto, JPMorgan Chase Bank, N.A.,
as administrative agent and the Lenders party thereto.
 
“Existing Warehouse Credit Parties” means “Credit Parties” as defined in the
Existing Warehouse Credit Agreement.
 
 “Extended Maturity Date” means February 3, 2009.
 
“Extension Option” means the exercise by the Parent by written notice to the
Agent, of an extension of availability of Loans under this facility from the
Initial Maturity Date to the Extended Maturity Date.
 
“FAA” means the United States Federal Aviation Administration.
 
“FAA Act” means 49 U.S.C. Subtitle VII, §§ 40101 et seq., as amended from time
to time, any regulations promulgated thereunder and any successor provision.
 
“FAA Counsel” means DeBee & Gilchrist, Daugherty, Fowler and Peregrin, Haught
and Jenson, Crowe & Dunlevy, or any other law firm having nationally recognized
expertise in FAA matters acceptable to the Agent.
 
“FAA Recording Office” means the office of the FAA in Oklahoma City, Oklahoma,
maintained as the office for the recordation of Liens on Eligible Assets and
pursuant to the FAA Act, and any successor or additional office performing the
same or a comparable function.
 
“Facility Guaranty” means each Guaranty Agreement between one or more Guarantors
and the Agent for the benefit of the Lenders (substantially in the form of
Exhibit I-1 attached hereto), delivered as of the Closing Date and otherwise
pursuant to Section 2.12, 5.1 or 5.2, as the same may be amended, modified or
supplemented from time to time.
 
“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Agent (in its
individual capacity) on such day on such transactions as determined by the
Agent.
 
12

--------------------------------------------------------------------------------


 
“Fee Letter” means the Fee Letter dated February 5, 2008, by JPMorgan Chase
Bank, N.A., J.P. Morgan Securities Inc., Calyon New York Branch and accepted and
agreed to by the Parent.
 
“Fee Payment Date” means, for any month in which a commitment fee is due, the
twentieth (20th ) calendar day of each calendar month (or, if such day is not a
Business Day, on the next succeeding Business Day).
 
“Financed Aircraft” with respect to any Loan means, collectively, each Eligible
Aircraft, the acquisition of which was or is to be financed or refinanced in
whole or in part by such Loan.
 
“Financed Eligible Asset” with respect to any Loan means, collectively, each
Eligible Aircraft or Eligible Engine, or part thereof, the acquisition of which
was or is to be financed or refinanced in whole or in part by such Loan.
 
“Fiscal Year” means the twelve-month fiscal period of the Parent and its
Subsidiaries commencing on January 1 of each calendar year and ending on
December 31 of each calendar year.
 
“Foreign Benefit Law” means any applicable statute, law, ordinance, code, rule,
regulation, order or decree of any foreign nation or any province, state,
territory, protectorate or other political subdivision thereof regulating,
relating to, or imposing liability or standards of conduct concerning, any
Employee Benefit Plan.
 
“GAAP” or “Generally Accepted Accounting Principles” means generally accepted
accounting principles, being those principles of accounting set forth in
pronouncements of the Financial Accounting Standards Board, the American
Institute of Certified Public Accountants or which have other substantial
authoritative support and are applicable in the circumstances as of the date of
a report.
 
“Governmental Authority” means any Federal, state, municipal, national or other
government (whether foreign or domestic and including the European Union) or
governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state or local government of the United States, the United
States, or a foreign entity or foreign government.
 
“Guarantors” means, at any date, the collective reference to AIH III, or the
Irish Holdco Party, the Borrowers and the Beneficial Owners, Eligible
Intermediaries and Subsidiaries who are required to be parties to a Facility
Guaranty at such date.
 
“Hazardous Material” means and includes any pollutant, contaminant, or
hazardous, toxic or dangerous waste, substance or material (including without
limitation petroleum products, asbestos-containing materials and lead), the
generation, handling, storage, transportation, disposal, treatment, release,
discharge or emission of which is subject to any Environmental Law.
 
13

--------------------------------------------------------------------------------


 
“Hedging Agreement” means one or more agreements between any Borrower or any
Guarantor and any Lender or any Affiliate thereof, on terms mutually acceptable
to such Borrower or any Guarantor and such Lender (or Affiliate), which
agreements create Rate Hedging Obligations.
 
“Holdings SPC” means a Subsidiary, 100% of the voting and equity interests in
which are owned directly or indirectly by AIH III or the Irish Holdco Party.
 
“Holdings Subsidiary Trust” means any trust (a) that is organized under the laws
of a state of the United States, (b) whose trustee is a Qualified Trustee and
(c) in which 100% of all beneficial interests are owned directly by AIH III or
the Irish Holdco Party or a direct or indirect wholly-owned Subsidiary of AIH
III or the Irish Holdco Party.
 
“Indebtedness” means with respect to any Person, without duplication, all
Indebtedness for Money Borrowed, all indebtedness of such Person for the
acquisition of property or arising under Rate Hedging Obligations, all
indebtedness secured by any Lien on the property of such Person whether or not
such indebtedness is assumed, all liability of such Person by way of
endorsements (other than for collection or deposit in the ordinary course of
business), all Contingent Obligations, and other items which in accordance with
GAAP is required to be classified as a liability on a balance sheet; but
excluding all accounts payable in the ordinary course of business so long as
payment therefor is due within one year; provided that in no event shall the
term Indebtedness include surplus and retained earnings, lease obligations
(other than pursuant to Capital Leases), reserves for deferred income taxes and
investment credits, other deferred credits or reserves or deferred compensation
obligations.
 
“Indebtedness for Money Borrowed” means with respect to any Person, without
duplication, all indebtedness in respect of money borrowed, as reflected on the
balance sheet of such Person in accordance with GAAP, including without
limitation all Capital Leases and the deferred purchase price of any property or
asset, evidenced by a promissory note, bond, debenture or similar written
obligation for the payment of money (including conditional sales or similar
title retention agreements), other than trade payables incurred in the ordinary
course of business.
 
“Initial Maturity Date” means August 4, 2008.
 
“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvent” means to pertain to a condition of Insolvency.
 
“Interbank Offered Rate” means, with respect to any Eurodollar Rate Loan for the
Interest Period applicable thereto, the rate per annum (rounded upwards, if
necessary), to the nearest 1/100 of 1%) appearing on Telerate Page 3750 (or any
successor page) as the
 
14

--------------------------------------------------------------------------------


 
London interbank offered rate for deposits in Dollars at approximately 11:00
A.M. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period (or, if no such comparable
term is quoted, an interpolated rate as reasonably determined by the Agent).  If
for any reason such rate is not available, the term “Interbank Offered Rate”
shall mean, with respect to any Eurodollar Rate Loan for the Interest Period
applicable thereto, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period; provided, however, if more than
one rate is specified on Screen LIBO Page, the applicable rate shall be the
arithmetic mean of all such rates (rounded upwards, if necessary, to the nearest
1/100 of 1%).
 
“Interest Period” means, for each Eurodollar Rate Loan, a period commencing on
the date such Eurodollar Rate Loan is made or Converted or on the last day of
the preceding Interest Period, as the case may be, and ending on (x) the next
occurring day that is the fifteenth day of a calendar month or (y) in the case
of an Interest Period of one week, the last day of such week (provided, that
Interest Periods of one week in duration may not be selected by a Borrower other
than in anticipation of a prepayment of a Loan); provided, that,
 
(a)           if an Interest Period for a Eurodollar Rate Loan would end on a
day which is not a Business Day, such Interest Period shall be extended to the
next Business Day (unless such extension would cause the applicable Interest
Period to end in the succeeding calendar month, in which case such Interest
Period shall end on the next preceding Business Day); and
 
(b)           except in the case of a one-week Interest Period, any Interest
Period which begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of a calendar
month.
 
“Interest Rate Selection Notice” means the written notice delivered by an
Authorized Representative in connection with the election of a subsequent
Interest Period for any Eurodollar Rate Loan or the Conversion of any Base Rate
Loan into a Eurodollar Rate Loan, in the form of Exhibit E.
 
“Ireland Holding Ltd.” means Aircastle Ireland Holding Limited, a limited
company incorporated in Ireland.
 
“Irish Holdco” means a wholly-owned Subsidiary of Parent organized under the
laws of Ireland and designated by the Parent to become the Irish Holdco Party.
 
“Irish Holdco Party” means Irish Holdco from and after the time it accedes to
the Credit Agreement pursuant to Section 5.1.
 
15

--------------------------------------------------------------------------------


 
“Joint Lead Arrangers” means J.P. Morgan Securities Inc. and Calyon New York
Branch.
 
“Lease” has the meaning given in the Security Agreement.
 
“Lease Event of Default” means any event characterized as an “event of default”
(or the equivalent) under any Lease of any Eligible Asset (or that would be so
characterized assuming the sending of any required notice by the lessor in a
timely manner).
 
“Lender” has the meaning given to such term in the preamble to this Agreement.
 
“Lessee Notice” means a certificate in form and substance reasonably acceptable
to the Agent, duly completed and executed by an Applicable Borrower with respect
to an Eligible Asset; and the Agent agrees that the form of Lessee Notice
attached hereto as Exhibit M is acceptable.
 
“Lien” means any interest in property securing any obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute or contract, and including but not limited
to the lien or security interest arising from a mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes.  For the purposes of this Agreement, any
Borrower and any Subsidiary shall be deemed to be the owner of any property
which it has acquired or holds subject to a conditional sale agreement,
financing lease, or other arrangement pursuant to which title to the property
has been retained by or vested in some other Person for security purposes.
 
“Loan” or “Loans” means any of the Revolving Loans.
 
“Loan Documents” means this Agreement, the Security Instruments, the Facility
Guaranties, the Assumption Letters, the Fee Letters and all other instruments
and documents heretofore or hereafter executed or delivered to or in favor of
any Lender or the Agent in connection with the Loans made and transactions
contemplated under this Agreement, as the same may be amended, supplemented or
replaced from the time to time.
 
“Lockbox Agreement” means a lockbox agreement between any Beneficial Owner (if
applicable), any Borrower, the Depositary Bank and the Agent substantially the
form of Exhibit O hereto, as supplemented from time to time in accordance with
the terms thereof.
 
“Maintenance Adjusted Current Market Value” means the most likely trading price
of an Eligible Asset, as determined by the Appraiser in a “desk top” evaluation
report delivered to the Agent on or prior to the day falling 5 Business Days
prior to the date of the initial Loan for such Eligible Asset, adjusted for its
actual technical status and maintenance condition; provided that such value
shall assume the sale of such Eligible
 
16

--------------------------------------------------------------------------------


 
Asset in a single sale transaction on an arm’s length basis for cash or
equivalent consideration, as well as adequate time and effective exposure to
potential buyers.
 
“Manufacturer” means any manufacturer of any Financed Eligible Asset.
 
“Manufacturer’s Warranty” means any warranty made or offered by any Manufacturer
with respect to any Financed Eligible Asset.
 
“Material Adverse Effect” means a material adverse effect on (i) the ability of
the Credit Parties, taken as a whole, to pay or perform their respective
obligations, liabilities and indebtedness under the Loan Documents as such
payment or performance becomes due in accordance with the terms thereof, or (ii)
the rights, powers and remedies of the Agent or any Lender under any Loan
Document or the validity, legality or enforceability thereof.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means an Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 4001(a)(3) of ERISA to which any Credit Party or any
ERISA Affiliate thereof is making, or is accruing an obligation to make,
contributions or has made, or been obligated to make, contributions within the
preceding six (6) Fiscal Years.
 
 “Obligations” means the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to AIH III, the
Irish Holdco Party or any Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of AIH III, the Irish Holdco Party or any Borrower
to the Agent (acting in any capacity) or to any Lender (or, in the case of Rate
Hedging Obligations, any affiliate of any Lender), whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document, any Rate Hedging Obligation entered into with any
Lender or any affiliate of any Lender or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all fees, charges and disbursements of counsel
to the Agent (acting in any capacity) or to any Lender that are required to be
paid by AIH III, the Irish Holdco Party or any Borrower pursuant thereto) or
otherwise.
 
“Old Eligible Aircraft” means an Eligible Aircraft that does not satisfy the
condition set forth in clause (x) of paragraph (e) of the definition of Eligible
Aircraft.
 
“Operating Circular” means an operating circular issued by the Federal Reserve
Bank.
 
17

--------------------------------------------------------------------------------


 
“Other Eligible Assets” means the collective reference to “Eligible Assets” as
defined in the Existing Warehouse Credit Agreement.
 
“Organizational Action” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership, trust
or other legally authorized incorporated or unincorporated entity, any
corporate, organizational or partnership action (including any required
shareholder, trustee, member or partner action), or other similar official
action, as applicable, taken by such entity.
 
“Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership, trust or other legally authorized incorporated or unincorporated
entity, (i) the articles of incorporation, certificate of incorporation,
articles of organization, certificate of limited partnership, trust agreement or
other applicable organizational or charter documents relating to the creation of
such entity which will, in each case, contain provisions reasonably satisfactory
to the Lenders to ensure such entity’s bankruptcy remoteness, including
provisions relating to the appointment of a special member or independent
director, the consent of which will be required to approve any decisions related
to bankruptcy matters and (ii) the bylaws, operating agreement, partnership
agreement, limited partnership agreement or other applicable documents relating
to the operation, governance or management of such entity.
 
“Parent” means Aircastle Limited, an exempted company organized and existing
under the laws of Bermuda.
 
“Parent Credit Parties” means credit parties to the Parent Revolving Credit
Agreement.
 
“Parent Revolving Credit Agreement” means that certain $250,000,000 Credit
Agreement (2006-B), dated as of December 15, 2006 as amended by the First
Amendment thereto dated as of January 22, 2007, and the Second Amendment thereto
dated as of April 5, 2007, by and among the Parent, JPMorgan Chase Bank, N.A.,
as administrative agent and the lenders party thereto.
 
“Partnership Interests” has the meaning therefor provided in the Pledge
Agreement.
 
“Payment Date” means any date provided for herein on which the principal of,
interest on or other amounts in respect of the Loans is due and payable.
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereto.
 
“Permitted Lien” means any Lien permitted by Section 8.3.
 
18

--------------------------------------------------------------------------------


 
“Person” means an individual, partnership, corporation, limited liability
company, limited liability partnership, business trust, joint stock company,
trust, unincorporated association, joint venture, Governmental Authority or
other entity of whatever nature.
 
“Pledge Agreement” means, collectively (or individually as the context may
indicate), (i) those certain Pledge and Security Agreements or Share Charges
entered prior to and still effective as of the Closing Date, and (ii) any
additional Pledge and Security Agreement or Share Charge (substantially in the
form of Exhibit S-1, S-2, S-3 or S-4 attached hereto, as applicable), delivered
to the Agent pursuant to Section 5.1, 5.2 or 2.14, as hereafter amended,
supplemented or replaced from time to time.
 
“Pledged Interests” means the interests so defined in the Pledge Agreement
including, without limitation, all Capital Stock of AIH III, the Irish Holdco
Party and  each Borrower.
 
“Prime Rate” means the per annum rate of interest established from time to time
by the Reference Bank as its prime or reference rate, which rate may not be the
lowest rate of interest charged by the Reference Bank to its customers.
 
“Principal Office” means the principal office of the Agent presently located at
270 Park Avenue, New York, New York 10017 or such other office and address as
the Agent may from time to time designate.  Payments shall be made to the
account specified in the Lockbox Agreement or to such other account as the Agent
may from time to time specify in writing.
 
“Prohibited Countries” means any country in which an Aircraft or Engine would
not be covered by the insurance requirements of Section 3.7 of the Security
Agreement (including, if required, political risk insurance), any country with
which the United States does not maintain normal diplomatic relations and any
country where or with nationals of which it is unlawful for Persons subject to
the jurisdiction of the United States to conduct business without material
restrictions or limitations.
 
“Purchase Price” with respect to any Eligible Assets means the actual purchase
price paid for such Eligible Assets by the Applicable Borrower, together with
all other reasonable out of pocket expenses (including reasonable attorneys fees
of each of the Borrower and the Agent) incurred or which is estimated by the
Borrower to be incurred in respect of such Eligible Assets, in each case
reasonably acceptable to the Agent plus without duplication, the cost of any
Approved Improvements or any Qualified Conversion.
 
“Qualified Conversion” means the conversion of a Financed Aircraft from
passenger configuration to a freighter configuration that meets the following
conditions:  (a) such conversion is performed by a conversion company that is
well established with a program that has an FAA granted Supplemental Type
Certificate to perform the intended work, and either (b)(i) such conversion is
performed by an Approved Conversion Company or (ii) either (x)  the senior
unsecured long-term debt rating of the conversion company is not less than
BBB/Baa2 or (y) the conversion company has caused a
 
19

--------------------------------------------------------------------------------


 
performance bond, letter of credit or other security naming the Agent as
beneficiary, in an amount equal to 125% of the Loan of such Financed Aircraft,
in form and substance satisfactory to the Lenders.
 
“Qualified Trustee” means (i) Wilmington Trust Company, Wells Fargo Bank
Northwest, N.A., JPMorgan Chase Bank, N.A., or another bank or trust company
having a combined capital and surplus of at least One Hundred Million Dollars
($100,000,000) or (ii) any other Person acceptable to the Agent.
 
“Qualifying Lender” means a Lender, beneficially entitled to the interest
payable to that Lender in respect of any Loan under this Agreement; (a) which is
a bank carrying on a bona fide banking business in Ireland; (b) which is a
person resident in a country with which Ireland has a double taxation treaty or
resident in a member state of the European Communities (other than Ireland)
provided the loan is not connected with an Irish branch or agency of such
Lender; or (c) which is a corporation established under the laws of the USA
which is subject to tax in the USA on its worldwide income and the Loan is not
connected with an Irish branch or agency of such Lender.
 
“Quarterly Period” means a fiscal quarter of the Borrowers and their
Subsidiaries.
 
“Rate Hedging Obligations” means any and all obligations of AIH III, the Irish
Holdco Party, any Borrower or any Subsidiary, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor),
under (i) any and all agreements, devices or arrangements designed to protect at
least one of the parties thereto from the fluctuations of interest rates,
exchange rates or forward rates applicable to such party’s assets, liabilities
or exchange transactions, including, but not limited to, Dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts, warrants and those commonly known as
interest rate “swap” agreements; and (ii) any and all cancellations, buybacks,
reversals, terminations or assignments of any of the foregoing.
 
“Reference Bank” means JPMorgan Chase Bank, N.A.
 
“Regulation A” means a Regulation A circular issued by such Federal Reserve
Bank.
 
“Regulation D” means Regulation D of the Board as the same may be amended or
supplemented from time to time.
 
“Regulatory Change” means any change effective after the Closing Date in United
States federal or state laws or regulations (including Regulation D and capital
adequacy regulations) or foreign laws or regulations or the adoption or making
after such date of any interpretations, directives or requests applying to a
class of banks, which includes any of the Lenders, under any United States
federal or state or foreign laws or regulations (whether or not having the force
of law) by any court or governmental or
 
20

--------------------------------------------------------------------------------


 
monetary authority charged with the interpretation or administration thereof or
compliance by any Lender with any request or directive regarding capital
adequacy, including those relating to “highly leveraged transactions,” whether
or not having the force of law, and whether or not failure to comply therewith
would be unlawful and whether or not published or proposed prior to the date
hereof.
 
“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder with respect to a Single Employer Plan, other than
those events as to which the thirty day notice period has been waived.
 
“Required Lenders” means, as of any date, Lenders on such date having Credit
Exposures (as defined below) aggregating more than 50% of the aggregate Credit
Exposures of all the Lenders on such date.  For purposes of the preceding
sentence, the amount of the “Credit Exposure” of each Lender shall be equal at
all times (a) other than following the occurrence and during the continuance of
an Event of Default, to the amount of its Revolving Credit Commitment; and (b)
following the occurrence and during the continuance of an Event of Default, to
the aggregate principal amount of such Lender’s Applicable Commitment Percentage
of Revolving Credit Outstandings; provided that, for the purpose of this
definition only, if any Lender shall have failed to fund its Applicable
Commitment Percentage of any Loan, the Revolving Credit Commitment of such
Lender shall be deemed reduced by the amount it so failed to fund for so long as
such failure shall continue and such Lender’s Credit Exposure attributable to
such failure shall be deemed held by any Lender making more than its Applicable
Commitment Percentage of such Loan to the extent it covers such failure.
 
“Requirement of Law” means as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Reserve Requirement” means, at any time, the maximum rate at which reserves
(including, without limitation, any marginal, special, supplemental, or
emergency reserves) are required to be maintained under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) by member banks of the Federal Reserve System against  “Eurocurrency
liabilities” (as such term is used in Regulation D).  Without limiting the
effect of the foregoing, the Reserve Requirement shall reflect any other
reserves required to be maintained by such member banks with respect to (i) any
category of liabilities which includes deposits by reference to which the
Eurodollar Rate is to be determined, or (ii) any category of extensions of
credit or other assets which include Eurodollar Rate Loans.  The Eurodollar Rate
shall be adjusted automatically on and as of the effective date of any change in
the Reserve Requirement.
 
21

--------------------------------------------------------------------------------


 
“Revolving Credit Commitment” means, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrowers up to an aggregate
principal amount equal to such Lender’s Applicable Commitment Percentage of the
Total Revolving Credit Commitment.
 
“Revolving Credit Facility” means the facility described in Article II hereof
providing for Loans to the Borrowers by the Lenders in the aggregate principal
amount of the Total Revolving Credit Commitment.
 
“Revolving Credit Outstandings” means, as of any date of determination, the
aggregate principal amount of all Revolving Loans then outstanding.
 
“Revolving Credit Termination Date” means the earliest of (i) the Stated
Termination Date, (ii) the date of termination of Lenders’ obligations pursuant
to Section 9.1 upon the occurrence of an Event of Default, (iii) such date as
the Borrowers may voluntarily and permanently terminate the Revolving Credit
Facility by payment in full of all Revolving Credit Outstandings, together with
all accrued and unpaid interest thereon and reduce the Total Revolving Credit
Commitment to zero pursuant to Section 2.6 or (iv) the date as of which the
initial closing of the ACS 2008-1 Transaction has occurred.
 
“Revolving Loan” or “Revolving Loans” means any borrowing pursuant to a Loan
under the Revolving Credit Facility in accordance with Article II.
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“Secured Party” has the meaning given in the Security Agreement.
 
 “Security Agreement” means, collectively (or individually as the context may
indicate), any Security Agreement (substantially in the form of Exhibit J
attached hereto) delivered to the Agent pursuant to Section 2.12, 5.1 or 5.2, as
hereafter modified, amended or supplemented from time to time.
 
“Security Instruments” means, collectively, the Pledge Agreement, Security
Agreement, the Lockbox Agreement, the Account Control Agreement and all other
agreements, instruments and other documents, whether now existing or hereafter
in effect, pursuant to which any Guarantor, Borrower, any Beneficial Owner, any
Subsidiary, any Intermediary or any other Person shall grant or convey to the
Agent or the Lenders a Lien in property as security for all or any portion of
the Obligations, as any of them may be amended, modified or supplemented from
time to time.
 
“Single Employer Plan” means any Employee Benefit Plan covered by Title IV of
ERISA that is maintained by the Borrower or any Subsidiary, other than a
Multiemployer Plan.
 
“Solvent” means, when used with respect to any Person, that at the time of
determination:
 
22

--------------------------------------------------------------------------------


 
(a)           the fair value of its assets (both at fair valuation and at
present fair saleable value on an orderly basis) is in excess of the total
amount of its liabilities, including Contingent Obligations; and
 
(b)           it is then able and expects to be able to pay its debts as they
mature;
 
(c)           it has capital sufficient to carry on its business as conducted
and as proposed to be conducted; and
 
(d)           with respect to any Person incorporated in Ireland, such Person is
“unable to pay its debts” as that phrase is defined under Irish law in Section
214 of the Companies Act 1963 and Section 2(3) of the Companies (Amendment) Act
1990.
 
“Special Purpose Subsidiary” means one or more special purpose bankruptcy-remote
entities (directly or indirectly “economically” owned by Parent) and formed for
the purpose of financing Eligible Assets.
 
“Stated Termination Date” means (i) the Initial Maturity Date or, if on the
Initial Maturity Date no Default or Event of Default shall occur and be
continuing and the Parent has exercised the Extension Option, the Extended
Maturity Date or (ii) if earlier, the Accelerated Maturity Date .
 
“Subsidiary” means any corporation or other entity in which more than 50% of its
outstanding voting stock or more than 50% of all equity interests is owned
directly or indirectly by one or more Guarantors, Borrowers and/or by one or
more of any Guarantor’s Subsidiaries or any Borrower’s Subsidiaries.  With
respect to any specified Guarantor or Borrower, the “Subsidiaries” of such
Guarantor or Borrower shall mean (y) any Subsidiary owned directly or indirectly
by such Guarantor or Borrower or by any of its Subsidiaries, or (z) any trust
with respect to which such Guarantor or such Borrower or any of its Subsidiaries
has a beneficial interest.
 
“Taxes” means all present or future taxes, levies, imposts, duties, charges,
fees, deductions or withholdings imposed, levied, collected, withheld or
assessed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Termination Event” means:  (i) a “Reportable Event”; (ii) the filing, pursuant
to Section 412 of the Code or Section 303 of ERISA of an application for a
waiver of the minimum funding standard with respect to any Single Employer Plan,
the failure to make by its due date a required installment under Section 412(m)
of the Code with respect to any Single Employer Plan, or the failure by any Loan
Party or any of its ERISA Affiliates to make any required contribution to a
Multiemployer Plan; (iii) the incurrence by any Loan Party or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Single Employer Plan, including but not limited to the
imposition of a Lien pursuant to Section 412 of the Code or Section 302 of ERISA
in favor of the PBGC or a Single Employer Plan; (iv) the receipt by any Loan
Party or any of its ERISA Affiliates from the PBGC or a plan administrator of
any notice relating to
 
23

--------------------------------------------------------------------------------


 
an intention to terminate any Single Employer Plan or to appoint a trustee to
administer any Single Employer Plan under Section 4042 of ERISA; (v) a
determination that any Single Employer Plan is, or is expected to be, in “at
risk” status (within the meaning of Title IV of ERISA); (vi) the incurrence by
any Loan Party or any of its ERISA Affiliates of any liability with respect to
the partial or complete withdrawal from any Single Employer Plan or
Multiemployer Plan; or (vii) the receipt by any Loan Party or any of its ERISA
Affiliates of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent, in
Reorganization or in endangered or critical status, within the meaning of
Section 432 of the Code or Section 305 or Title IV of ERISA.
 
“Total Revolving Credit Commitment” means a principal amount equal to
$300,000,000, as may be reduced from time to time in accordance with Section
2.6.
 
“Treaty” means the “Convention Between the Government of the United States of
America and the Government of Ireland for the Avoidance of Double Taxation and
the Prevention of Fiscal Evasion with Respect to Taxes on Income and Capital
Gains” as amended and in effect on the date hereof.
 
“Trust Agreement” means a trust agreement between a Beneficial Owner and a
Qualified Trustee.
 
“Trust Estate” means all estate, right, title and interest of each Trustee in
and to each Eligible Asset, each lease and all related documents and all other
property of the Trustee, including, without limitation, all amounts of rent,
insurance proceeds (other than liability insurance proceeds payable to or for
the benefit of any Borrower, any Beneficial Owner, any Lender or the Agent) and
requisition, indemnity or other payments or any kind for or with respect to each
Eligible Asset.
 
“Trustee” means a Qualified Trustee, solely in its capacity as trustee under a
Trust Agreement.
 
“Type” means any type of Loan (i.e., a Base Rate Loan or a Eurodollar Rate
Loan).
 
“Unleaseable” with respect to a Financed Eligible Asset means (a) such Financed
Eligible Asset shall not be subject to an Eligible Lease for 120 consecutive
days (excluding the number of days such Eligible Asset shall be undergoing (i)
maintenance or repairs in accordance with the provisions of the Loan Documents,
(ii) Approved Improvements or (iii) a Qualified Conversion) and (b) after such
120 day period the Agent shall have reasonably determined that AIH III or the
Irish Holdco Party, as applicable, will be unable to lease such Financed
Eligible Asset within 120 days after the date of determination.
 
“Voting Stock” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.
 
24

--------------------------------------------------------------------------------


 
1.2.          Rules of Interpretation.
 
(a)           All accounting terms not specifically defined herein shall have
the meanings assigned to such terms and shall be interpreted in accordance with
GAAP applied on a Consistent Basis.
 
(b)           The headings, subheadings and table of contents used herein or in
any other Loan Document are solely for convenience of reference and shall not
constitute a part of any such document or affect the meaning, construction or
effect of any provision thereof.
 
(c)           Except as otherwise expressly provided, references herein to
articles, sections, paragraphs, clauses, annexes, appendices, exhibits and
schedules are references to articles, sections, paragraphs, clauses, annexes,
appendices, exhibits and schedules in or to this Agreement.
 
(d)           All definitions set forth herein or in any other Loan Document
shall apply to the singular as well as the plural form of such defined term, and
all references to the masculine gender shall include reference to the feminine
or neuter gender, and vice versa, as the context may require.
 
(e)           When used herein or in any other Loan Document, words such as
“hereunder”, “hereto”, “hereof” and “herein” and other words of like import
shall, unless the context clearly indicates to the contrary, refer to the whole
of the applicable document and not to any particular article, section,
subsection, paragraph or clause thereof.
 
(f)           References to “including” means including without limiting the
generality of any description preceding such term, and for purposes hereof the
rule of ejusdem generis shall not be applicable to limit a general statement,
followed by or referable to an enumeration of specific matters, to matters
similar to those specifically mentioned.
 
(g)           All dates and times of day specified herein shall refer to such
dates and times in New York, New York.
 
(h)           Each of the parties to the Loan Documents and their counsel have
reviewed and revised, or requested (or had the opportunity to request) revisions
to, the Loan Documents, and any rule of construction that ambiguities are to be
resolved against the drafting party shall be inapplicable in the construing and
interpretation of the Loan Documents and all exhibits, schedules and appendices
thereto.
 
(i)           Any reference to an officer of any Borrower or any other Person by
reference to the title of such officer shall be deemed to refer to each other
officer of such Person, however titled, exercising the same or substantially
similar functions.
 
(j)           All references to any agreement or document as amended, modified
or supplemented, or words of similar effect, shall mean such document or
agreement, as the case may be, as amended, modified or supplemented from time to
time only as and to the extent permitted therein and in the Loan Documents.
 
25

--------------------------------------------------------------------------------


 
ARTICLE II
 
THE REVOLVING CREDIT FACILITY
 
2.1.           Revolving Loans.  (a)     Commitment.  Subject to the terms and
conditions of this Agreement, each Lender severally agrees to make Loans to any
of the Borrowers under the Revolving Credit Facility from time to time from the
Closing Date until the Revolving Credit Termination Date on a pro rata basis as
to the total borrowing requested by the applicable Borrower on any day
determined by such Lender’s Applicable Commitment Percentage up to but not
exceeding the Revolving Credit Commitment of such Lender, provided, however,
that (A) the proceeds of such Loan shall be used by such Borrower to (i) finance
or reimburse a Borrower for up to the Allowed Percentage of (x) an Eligible
Asset and (y), without duplication of amounts included in clause (x), 65% of the
costs incurred in connection with any Approved Improvements or any Qualified
Conversion related to such Eligible Asset and (ii) subsequent to the initial
purchase of such Eligible Asset, to finance up to the Allowed Percentage of such
Eligible Asset and (B) the amount of such Loan (together with any other Loans
relating to such Eligible Asset) shall not exceed the Allowed Percentage of such
Eligible Asset; and provided, further, that the Lenders will not be required and
shall have no obligation to make any such Loan (i) so long as a Default or an
Event of Default has occurred and is continuing or (ii) if the Agent has
accelerated the maturity of any of the Loans as a result of an Event of Default;
and provided, further, that immediately after giving effect to each such Loan,
(A) the Borrowers shall be in compliance with the Borrowing Base Covenant; and
(B) the amount of Revolving Credit Outstandings shall not exceed the Total
Revolving Credit Commitment; and provided, further, that (1) no Revolving Loan
that is a Eurodollar Rate Loan shall be made which has an Interest Period that
extends beyond the Stated Termination Date and (2) each Revolving Loan that is a
Eurodollar Rate Loan may, subject to the provisions of Section 2.6, be repaid
only on the last day of the Interest Period with respect thereto unless such
payment is accompanied by the additional payment, if any, required by Section
4.5.  Amounts borrowed and subsequently repaid shall not be available to the
Borrower to re-borrow.
 
(b)           Amounts.  Each Revolving Loan hereunder and each Conversion under
Section 2.7, shall be in an amount of at least $500,000 (other than Revolving
Loans made in connection with an Approved Improvement or a Qualified
Conversion).
 
(c)           Procedures.  An Authorized Representative shall give the Agent (i)
at least three (3) Business Days’ irrevocable written notice of an Interest Rate
Selection Notice with appropriate insertions, effective upon receipt, of each
Revolving Loan that is to be Converted into a Eurodollar Rate Loan prior to
10:30 A.M. and (ii) at least one (1) Business Day’s written notice, revocable
only on or before noon the following Business Day of a Borrowing Notice with
appropriate insertions, effective upon receipt, of each Revolving Loan (which
shall be borrowed as a Base Rate Loan) prior to 10:30 A.M. and (iii) at least
one (1) Business Day’s irrevocable written notice of an Interest Rate Selection
Notice with appropriate insertions, effective upon receipt, of each Revolving
Loan that is to be Converted into a Base Rate Loan prior to 10:30
 
26

--------------------------------------------------------------------------------


 
A.M.  Each such notice shall (A) specify the name of the respective Borrower,
the amount of the borrowing, the date of borrowing or Conversion (as
applicable), type of Revolving Loan (Base Rate or Eurodollar Rate), the date of
borrowing and, if a Eurodollar Rate Loan, the Interest Period to be used in the
computation of interest and (B) identify the Financed Eligible Asset the
acquisition of which is to be financed with the proceeds of the
borrowing.  Notice of receipt of such Borrowing Notice or Interest Rate
Selection Notice, as the case may be, together with the amount of each Lender’s
portion of a Loan requested thereunder, shall be provided by the Agent to each
Lender by facsimile transmission with reasonable promptness, but (provided the
Agent shall have received such notice by 10:30 A.M.) not later than 1:00 P.M. on
the same day as the Agent’s receipt of such notice.
 
(i)           Promptly (and, to the extent feasible, not later than 2:00 P.M.)
on the date specified for each borrowing under this Section 2.1, each Lender
shall, pursuant to the terms and subject to the conditions of this Agreement,
make the amount of the Loan or Loans to be made by it on such day available by
wire transfer to the Agent in the amount of its pro rata share, determined
according to such Lender’s Applicable Commitment Percentage of the Revolving
Loan or Revolving Loans to be made on such day. Such wire transfer shall be
directed to the Agent at the Principal Office and shall be in the form of
Dollars constituting immediately available funds.  The amount so received by the
Agent shall, subject to the terms and conditions of this Agreement, be made
available to the Applicable Borrower by delivery of the proceeds thereof to the
Borrowers’ Account or otherwise as shall be directed in the applicable Borrowing
Notice by an Authorized Representative and reasonably acceptable to the Agent.
 
(ii)           Each Loan will be made initially as a Base Rate Loan.  The
Borrowers shall have the option to elect the duration of the initial and any
subsequent Interest Periods and to Convert the Revolving Loans in accordance
with Section 2.7.  Eurodollar Rate Loans and Base Rate Loans may be outstanding
at the same time, provided, however, there shall not be outstanding at any one
time Eurodollar Rate Loans for any or any Borrower having more than two (2)
different Interest Periods.  If the Agent does not receive an Interest Rate
Selection Notice giving notice of election of the duration of an Interest Period
by the time prescribed by Section 2.7, the applicable Borrower shall be deemed
to have elected for any Eurodollar Loan an Interest Period of the duration
provided in clause (x) of the definition of Interest Period.
 
2.2.           Payment of Interest.
 
(a)           The Borrowers, jointly and severally, shall pay interest to the
Agent for the account of each Lender on the outstanding and unpaid principal
amount of each Loan made by such Lender for the period commencing on the date of
such Loan until such Loan shall be due at the then applicable Base Rate for Base
Rate Loans or applicable Eurodollar Rate for Eurodollar Rate Loans, as
designated by the Authorized Representative pursuant to Section 2.1; provided,
however, that if any Event of Default shall occur and be continuing, all amounts
outstanding hereunder shall bear interest during such period at the Default
Rate.
 
27

--------------------------------------------------------------------------------


 
(b)           Interest on each Loan shall be computed on the basis of a year of
360 days for Eurodollar Rate Loans and 365/366 days for Base Rate Loans and
calculated in each case for the actual number of days elapsed.  Interest on each
Loan shall be paid (x) monthly in arrears on the twentieth (20th) calendar day
of each calendar month (or, if such day is not a Business Day, on the next
succeeding Business Day), (y) upon payment or prepayment of the principal amount
of any Loan or any portion thereof, on the amount so paid or prepaid and (z) at
the Revolving Credit Termination Date.
 
2.3.           Payment of Principal.
 
(a)           Scheduled Repayment; Voluntary Prepayments.  The principal amount
of each Revolving Loan shall be due and payable to the Agent for the benefit of
each Lender in full on the Stated Termination Date, or earlier as specifically
provided herein.  The Borrower may prepay the outstanding principal amount of
any Eurodollar Loan, in whole or in part, upon two Business Days’ notice to the
Lenders and, in the case of Base Rate Loans, upon same day notice to the. All
such prepayments must be accompanied by accrued interest up to, and including,
the date of such prepayment and any compensation due under Section 4.5 hereof.
 
(b)           Mandatory Prepayments.
 
  (i)           Upon the sale or refinancing of any Financed Eligible Asset or
other asset by any Borrower (including the sale or disposition of the equity
interests in any such Borrower that holds a Financed Eligible Asset (including a
transfer to any Special Purpose Subsidiary in connection with the ACS 2008-1
Transaction or otherwise) but excluding any transfer of an Eligible Asset to a
direct or indirect Subsidiary of AIH III or the Irish Holdco Party who, in
connection with such transfer will assume all of the transferor’s obligations
and shall satisfy all requirements under Section 5.2 to become a Borrower
hereunder), or upon the refinancing of any Indebtedness of any Borrower arising
from any Loan hereunder, the Borrowers, jointly and severally, shall immediately
pay to the Agent an amount equal to the greater of (A) the outstanding principal
of and accrued interest on any Loans made to, or for the benefit of, such
Borrower in connection with such Financed Eligible Asset and (B) an amount
sufficient to bring the Borrowers into compliance with the Borrowing Base
Covenant after giving effect to such sale, disposition or refinancing.  If any
net proceeds of such sale or refinancing remain after the repayment in full of
all outstanding principal and accrued interest on the Loans attributable to the
Financed Eligible Asset sold, such excess proceeds shall be applied first, to
reduce the outstanding principal and accrued interest on Loans as directed by
AIH III or the Irish Holdco Party until the Borrowers are in compliance with the
Borrowing Base Covenant and second, if no Default or Event of Default exists at
the time, to the Applicable Borrower to be used or distributed by the Applicable
Borrower in its sole discretion.
 
  (ii)           If as of any Calculation Date the aggregate principal amount of
the Loans shall be greater than the Aggregate Allowed Percentage of the
Borrowing Base on such day, the Borrowers shall, on the Payment Date immediately
following such Calculation Date, prepay the Loans in an amount equal to the
 
28

--------------------------------------------------------------------------------


 
amount necessary to cause the aggregate outstanding principal amount of the
Loans to be not greater than the Aggregate Allowed Percentage of the Borrowing
Base on such Payment Day.
 
  (iii)           If the estimated amount of out of pocket costs incurred by an
Applicable Borrower in connection with the acquisition of a Financed Eligible
Asset exceeds the actual amount of such out of pocket costs included in the
Purchase Price of such Financed Eligible Asset, the Borrowers shall prepay the
Loan relating to such Financed Eligible Asset in an amount equal to the
Aggregate Allowed Percentage of such excess out of pocket costs within five
Business Days after a Responsible Officer learns of such excess.
 
  (iv)           The Borrowers, jointly and severally, shall prepay the Loans in
respect of a Financed Eligible Asset upon the occurrence of an Event of Loss in
respect of such Finance Eligible Asset and on the date required by Section
3.8(b) of the Security Agreement.  If any net proceeds received in respect of
such Event of Loss remain after the repayment in full of all outstanding
principal and accrued interest on such Loans, if no Default or Event of Default
exists at the time, such excess proceeds shall be paid to the Applicable
Borrower and may be used by such Borrower in accordance with the terms of this
Agreement and the other Loan Documents.
 
2.4.           Manner of Payment.  Each payment of principal (including any
prepayment) and payment of interest and fees, and any other amount required to
be paid to the Lenders with respect to the Loans, shall be made to the Agent at
the Principal Office, for the account of each Lender, in Dollars and in
immediately available funds without setoff, deduction or counterclaim before
12:30 P.M. on the date such payment is due.
 
(a)           The Agent shall deem any payment made by or on behalf of any
Borrower hereunder that is not made both in Dollars and in immediately available
funds and prior to 12:30 P.M. to be a non-conforming payment.  Any such payment
shall not be deemed to be received by the Agent until the time such funds become
available funds.  Any non-conforming payment may constitute or become a Default
or Event of Default.  Interest shall continue to accrue on any principal as to
which a non-conforming payment is made until the later of (x) the date such
funds become available funds or (y) the next Business Day at the Default Rate
from the date such amount was due and payable.
 
(b)           In the event that any payment hereunder becomes due and payable on
a day other than a Business Day, then such due date shall be extended to the
next succeeding Business Day unless provided otherwise under clause (ii) of the
definition of “Interest Period”; provided that interest shall continue to accrue
during the period of any such extension and provided, further, that in no event
shall any such due date be extended beyond the Revolving Credit Termination
Date.
 
(c)           Any payment or prepayment of any principal or interest on any Loan
hereunder shall be accompanied by a certificate signed by an Authorized
Representative and delivered to the Agent, which certificate shall identify such
Loan, the amount of principal and interest paid thereon, and the Borrower to
whom, or for whose benefit, such Loan was originally advanced.
 
29

--------------------------------------------------------------------------------


 
2.5.           Pro Rata Payments.  Except as otherwise provided herein, (a) each
payment on account of the principal of and interest on the Loans and the fees
described in Section 2.9 shall be made to the Agent for the account of the
Lenders pro rata based on their Applicable Commitment Percentages, (b) all
payments to be made by any Borrower for the account of each of the Lenders on
account of principal, interest and fees, shall be made without diminution,
setoff, recoupment or counterclaim, and (c) the Agent will promptly distribute
to the Lenders in immediately available funds payments received in fully
collected, immediately available funds from any Borrower.
 
2.6.           Reductions.   (a)   The Borrowers shall, by notice from an
Authorized Representative, have the right from time to time but not more
frequently than once each calendar month, upon not less than three (3) Business
Days’ written notice to the Agent, effective upon receipt, to reduce the Total
Revolving Credit Commitment. The Agent shall give each Lender, within one (1)
Business Day of receipt of such notice, facsimile notice, or telephonic notice
(confirmed in writing), of such reduction.  Each such reduction shall be in the
aggregate amount of $5,000,000 or such greater amount which is in an integral
multiple of $1,000,000, or the entire remaining Total Revolving Credit
Commitment, and shall permanently reduce the Total Revolving Credit
Commitment.  Each reduction of the Total Revolving Credit Commitment shall be
accompanied by payment of the Revolving Loans to the extent that the principal
amount of Revolving Credit Outstandings exceeds the Total Revolving Credit
Commitment after giving effect to such reduction, together with accrued and
unpaid interest on the amounts prepaid.  No such reduction shall result in the
payment of any Eurodollar Rate Loan other than on the last day of the Interest
Period of such Eurodollar Rate Loan unless such prepayment is accompanied by
amounts due, if any, under Section 4.5; and
 
(b)           Any net proceeds received in connection with any prepayment
pursuant to Section 2.3 shall be applied on such date toward the prepayment of
the Loans and the reduction of the Total Revolving Credit Commitment as set
forth in paragraph (a) above.
 
2.7.          Conversions and Elections of Subsequent Interest Periods.  Subject
to the limitations set forth below and in Article IV, the Borrowers may:
 
(a)           upon delivery, effective upon receipt, of a properly completed
Interest Rate Selection Notice to the Agent on or before 10:30 A.M. on any
Business Day, Convert all or a part of Eurodollar Rate Loans to Base Rate Loans
on the last day of the Interest Period for such Eurodollar Rate Loans; and
 
(b)           provided that no Default or Event of Default shall have occurred
and be continuing and upon delivery, effective upon receipt, of a properly
completed Interest Rate Selection Notice to the Agent on or before 10:30 A.M.
three (3) Business Days’ prior to the date of such election or Conversion:
 
30

--------------------------------------------------------------------------------


 
(i)           elect a subsequent Interest Period for all or a portion of
Eurodollar Rate Loans to begin on the last day of the then current Interest
Period for such Eurodollar Rate Loans; and
 
(ii)           Convert Base Rate Loans to Eurodollar Rate Loans on any Business
Day.
 
Each election and Conversion pursuant to this Section 2.7 shall be subject to
the limitations on Eurodollar Rate Loans set forth in the definition of
“Interest Period” herein and in Sections 2.1, 2.3 and Article IV.  The Agent
shall give written notice to each Lender of such notice of election or
Conversion prior to 3:00 P.M. on the day such notice of election or Conversion
is received.  All such Continuations or Conversions of Loans shall be effected
pro rata based on the Applicable Commitment Percentages of the Lenders.
 
2.8.           Increase and Decrease in Amounts.  The amount of the Total
Revolving Credit Commitment that shall be available to the Borrowers as Loans
shall be reduced by the aggregate amount of Revolving Credit Outstandings.
 
2.9.           Fees.  Borrower shall pay (i) the fees specified in the Fee
Letters on the dates specified therein and (ii) a commitment fee for the period
from and including the date hereof to the Revolving Credit Termination Date,
computed at a rate of 0.25% per annum to but excluding the Initial Maturity Date
and, if the Extension Option has been exercised, 0.375% per annum from and
including the Initial Maturity Date to the Stated Termination Date on the
average daily amount of the available unused Revolving Credit Commitment of such
Lender during the period for which payment is made, payable monthly in arrears
on each Fee Payment Date, commencing on the first such date to occur after the
date hereof.
 
2.10.         Deficiency Advances.  No Lender shall be responsible for any
default of any other Lender in respect to such other Lender’s obligation to make
any Loan hereunder nor shall the Revolving Credit Commitment of any Lender
hereunder be increased as a result of such default of any other Lender.  Without
limiting the generality of the foregoing, in the event any Lender shall fail to
advance funds to any Borrower as herein provided, the Agent may in its
discretion and in its capacity as a Lender, but shall not be obligated to,
advance all or any portion of such amount or amounts (each, a “deficiency
advance”) and shall thereafter be entitled to payments of principal of and
interest on such deficiency advance in the same manner and at the same interest
rate or rates as if it had originally made such Loan; provided that, (i) such
defaulting Lender shall not be entitled to receive payments of principal,
interest or fees with respect to such deficiency advance until such deficiency
advance shall be paid by such Lender and (ii) upon payment to the Agent from
such other Lender of the entire outstanding amount of each such deficiency
advance, together with accrued and unpaid interest thereon, from the most recent
date or dates interest was paid to the Agent by a Borrower on each Loan
comprising the deficiency advance at the interest rate per annum for overnight
borrowing by the Agent from the Federal Reserve Bank, then such payment shall be
to the Agent as a Lender in full payment of such deficiency advance and such
Borrower shall be deemed to have borrowed the amount of such deficiency advance
from such other Lender as of the most recent date or dates, as the case may be,
upon which any payments of interest were made by such Borrower thereon.
 
31

--------------------------------------------------------------------------------


 
2.11.          Use of Proceeds.  The proceeds of each Loan made pursuant to the
Revolving Credit Facility hereunder shall be used by the Applicable Borrower to
(a) finance or reimburse a Borrower for up to the Allowed Percentage of an
Eligible Asset, and 65% of the costs incurred in connection with any Approved
Improvements or any Qualified Conversion or (b) subsequent to the initial
purchase of an Eligible Asset, finance up to the Allowed Percentage of such
Eligible Asset.
 
2.12.          Designation of Borrowing Affiliate; Releases.
 
(a)             An Authorized Representative may from time to time designate any
Holdings Subsidiary Trust or Holdings SPC which has not joined in the execution
of this Agreement as a “Borrowing Affiliate” hereunder by causing such Holdings
Subsidiary Trust or Holdings SPC to execute and deliver a duly completed
Assumption Letter (in the form attached hereto as Exhibit Q) to the Agent with
the written acknowledgment of the Borrowers and the Agent at the foot thereof,
together with (a) Facility Guaranties executed by each Beneficial Owner of any
such Holdings Subsidiary Trust, by each Subsidiary of any such Beneficial Owner
(other than such Holdings Subsidiary Trust), by each Subsidiary of such Holdings
Subsidiary Trust or of such Holdings SPC and by the Applicable Intermediary (if
any), (b) Security Agreements signed by such Holdings Subsidiary Trust or
Holdings SPC, by each Beneficial Owner of any such Holdings Subsidiary Trust, by
each Subsidiary of any such Beneficial Owner, by each Subsidiary of such
Holdings Subsidiary Trust or Holdings SPC and by the Applicable Intermediary (if
any), (c) Pledge Agreements signed by the respective Beneficial Owners and other
owners, granting a security interest in the Pledged Interests in such Holdings
Subsidiary Trust or Holdings SPC in any Subsidiary thereof, in any Beneficial
Owner and in any Subsidiary thereof, and in the Applicable Intermediary (if
any), and (d) all additional documents required under such Assumption
Letter.  Upon such execution, delivery and consent, such Holdings Subsidiary
Trust or Holdings SPC (as the case may be) shall for all purposes be a party
hereto as a Borrower as fully as if it had executed and delivered this
Agreement.
 
(b)             So long as (w) all Loans made to or on behalf of any Borrower,
together with all accrued interest on such Loans, have been paid in full, (x)
all other outstanding Obligations of such Borrower (except Obligations to pay
principal and interest on Loans other than those Loans described in clause (w))
have been paid in full, (y) no Default or Event of Default has occurred and will
be continuing after giving effect to such termination, and (z) any prepayment
required under Section 2.3(b) has been made, then such Borrower may, by not less
than three (3) days prior notice to the Agent (which shall promptly notify the
Lenders thereof), (i) terminate its status as a “Borrowing Affiliate” and
“Borrower” hereunder and under the other Loan Documents, and (ii) (with respect
to any Beneficial Owner of such Borrower) unless such Person also holds a
beneficial interest in any other Borrower, terminate the status of such Person
and any other Subsidiary of such Person as a “Guarantor” hereunder and under the
other Loan Documents, and (iii) terminate the status of the Applicable
Intermediary (if any) and any other Subsidiary of such Borrower as a “Guarantor”
hereunder and under the other Loan Documents.  Upon such terminations (provided
the conditions to such terminations are satisfied), the Agent shall take all
actions reasonably requested by such Borrower (A) to release the Liens of the
Agent on all Collateral owned by such Borrower and its Subsidiaries (including
the Applicable Intermediary, if any) and to release such Borrower and such
Subsidiaries from all of their
 
32

--------------------------------------------------------------------------------


 
respective obligations under the Loan Documents (including without limitation a
written release to such effect), (B) unless such Beneficial Owner also holds a
beneficial interest in any other Borrower, to release the Liens of the Agent on
all Collateral owned by such Beneficial Owner and its other Subsidiaries and to
release such Beneficial Owner and such other Subsidiaries from all of their
respective obligations under the Loan Documents (including without limitation a
written release to such effect), (C) to release the Lien of the Agent with
respect to any Pledged Interests in such Borrower, its Subsidiaries and the
Applicable Intermediary, and (D) (unless such Beneficial Owner also holds a
beneficial interest in any other Borrower) to release the Lien of the Agent with
respect to any Pledged Interests in such Beneficial Owner.  Any provision of
this Section 2.12 or any other provision of any Loan Document notwithstanding,
in no event shall AIH III or the Irish Holdco Party,  be released from its
obligations to pay indemnification to, or reimburse any costs or expenses of,
the Agent or any Lender (including without limitation the obligations under
Article IV and Sections 4.6, 7.15, 11.5 and 11.9), which agreements and
obligations shall survive any release or termination of any Credit Party (other
than AIH III ) pursuant to this Section 2.11.
 
2.13.          Joint and Several Liability.  Each Borrower (including without
limitation each Borrowing Affiliate) agrees and acknowledges that the
Obligations (subject to the proviso in the last sentence in the definition of
“Obligations” as such term is defined in Section 1.1 herein) constitute and will
constitute joint and several obligations and liabilities of the Borrowers;
provided, however, that anything herein or in any other Loan Document to the
contrary notwithstanding, the maximum liability of each Borrower with respect to
the joint and several liability under this Section 2.13 shall in no event exceed
the amount which can be guaranteed by such Borrower under applicable federal,
state and applicable foreign laws relating to the insolvency of debtors.  Each
Borrower further agrees and acknowledges that all actions taken, elections made
and notices and certificates furnished or received by it under or pursuant to
the Loan Documents shall constitute the action, election, notice or
certification of all of the Borrowers under the Loan Documents, and that each
Authorized Representative shall have full authority to act for and on behalf of
all of the Borrowers for all purposes of the Loan Documents. Each Borrower
agrees that the joint and several liability of the Borrowers shall not be
impaired or affected by any modification, supplement, extension or amendment of
any contract or agreement to which the parties thereto may hereafter agree, nor
by any modification, release or other alteration of any of the rights of the
Agent or any Lender with respect to the Collateral other than as provided in
Section 2.12(b) hereof, nor by any delay, extension of time, renewal, compromise
or other indulgence granted by the Agent, any Lender or any other Person with
respect to any of the Obligations, nor by any other agreements or arrangements
whatever with any other Borrower or with anyone else, each Borrower hereby
waiving all notice of any such delay, extension, release, substitution, renewal,
compromise or any such delay, extension, release, substitution, renewal,
compromise or other indulgence, and hereby consenting to be bound thereby as
fully and effectually as if it had expressly agreed thereto in advance.  The
liability of each Borrower hereunder is direct and unconditional as to all of
the Obligations hereunder, and may be enforced without requiring the Agent, any
Lender or any other Person first to resort to any other right, remedy or
security; no Borrower shall have any right of subrogation, reimbursement or
indemnity whatsoever, nor any right of recourse to security for indemnity
whatsoever, nor any right of recourse to security for any of the Obligations
hereunder, unless and until all of said Obligations have been paid in full;
except as provided in Section
 
33

--------------------------------------------------------------------------------


 
2.12(b) hereof and subject to the proviso to the first sentence of this Section
2.13, nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full payment and performance of all of the Obligations; any and all
present and future debts and obligations of each Borrower to the other Borrowers
are hereby waived and postponed in favor of and subordinated to the full payment
and performance of all present and future Obligations of the Borrowers to the
Agent, the Lenders and any other Person.
 
2.14.          Eligible Lease Involving Eligible Intermediary.  In lieu of
leasing a Financed Eligible Asset directly to an Eligible Carrier, a Borrower
may lease such Financed Eligible Asset directly to an Eligible Intermediary
pursuant to an Eligible Lease described in clause (X) of the proviso to the
definition of “Eligible Lease”; provided that
 
(a)            such Eligible Intermediary simultaneously subleases such Eligible
Asset to an Eligible Carrier pursuant to an Eligible Lease described in clause
(Y) of the proviso to the definition of “Eligible Lease” and such sublease is
pledged as collateral security for the obligations of the Eligible Intermediary
under the head lease;
 
(b)            in the case of any Loan with respect to such Eligible Asset, all
Loan conditions that pertain to any Eligible Lease or other Lease by a Borrower
of such Eligible Asset (including without limitation requirements concerning the
perfection of Liens on Collateral, and delivery of copies of the Leases and
Lessee Notices) shall be satisfied with respect to each such Lease to or by the
Applicable Intermediary;
 
(c)            all provisions of any Loan Document that pertain to any Eligible
Lease or other Lease by a Borrower of such Eligible Asset shall apply to each
such Lease to or by the Applicable Intermediary; and
 
(d)            the lease/sublease structure shall not result in adverse tax or
other consequences to the Agent or any Lender which have not been indemnified or
otherwise addressed to the reasonable satisfaction of the Agent.
 
ARTICLE III
 
SECURITY
 
3.1.           Security.  As security for the full and timely payment and
performance of all Obligations, each Borrower will, or will cause the Credit
Parties to, on or before the date of the initial Loan do or cause to be done all
things necessary in the reasonable opinion of the Agent and its counsel to grant
to the Agent for the benefit of the Lenders a duly perfected first priority
security interest under all applicable laws in all Collateral subject to no
prior Lien or other encumbrance (that, in each case, has not previously been
satisfied in full) or restriction on transfer (other than Permitted Liens).
 
3.2.           Further Assurances.  At the request of the Agent, each Borrower
will, or will cause the other Credit Parties to, execute, by its duly authorized
officers, alone or with the Agent, any certificate, instrument, statement or
document, or to procure any such certificate, instrument, statement or document,
or to take such other action (and pay all connected costs)
 
34

--------------------------------------------------------------------------------


 
which the Agent reasonably deems necessary from time to time to create, continue
or preserve the liens and security interests in Collateral (and the perfection
and priority thereof) of the Agent contemplated hereby and by the other Loan
Documents and specifically including all Collateral acquired by any Borrower, or
any Guarantor or any other Credit Party after the Closing Date.
 
3.3.           Information Regarding Collateral.  AIH III,  the Irish Holdco
Party and each Borrower represents, warrants and covenants that (i) the chief
executive office of the Parent, AHC Ltd., Ireland Holding Ltd. and each Credit
Party providing Collateral pursuant to a Security Instrument (each, a “Grantor”)
at the Closing Date is located at the address or addresses specified on Schedule
3.3, and (ii) Schedule 3.3 (as may be amended, supplemented or modified from
time to time) contains a true and complete list of (a) the name and address of
each Grantor, (b) each location of the chief executive office and principal
place of business of each Grantor and (c) the country of registration (if
applicable) of each Eligible Asset.  No Borrower shall change, or permit any
other Grantor to change, the location of its chief executive office or principal
place of business, or use or permit any other Grantor to use, any additional
trade style, except upon giving not less than thirty (30) days’ prior written
notice to the Agent and taking or causing to be taken all such action at the
Borrowers’ or such other Grantor’s expense as may be reasonably requested by the
Agent to perfect or maintain the perfection of the Lien of the Agent in
Collateral.
 
3.4.           Quiet Enjoyment.  The Agent and each Lender hereby agree that, so
long as no Lease Event of Default shall have occurred and be continuing under an
Eligible Lease, it will not interfere with the quiet enjoyment of the possession
and use of the Eligible Asset by the Applicable Carrier during the term of such
Eligible Lease and it will (subject to any requirements or restrictions imposed
by applicable law) dispose of its interest in the Eligible Asset leased under
such Eligible Lease expressly subject to such Eligible Lease and on terms such
that the purchaser provides a similar right of quiet enjoyment to such
Applicable Carrier.  Upon the request of any Borrower, the Agent (on behalf of
itself and the Lenders) will confirm the immediately preceding sentence in
writing to any Applicable Carrier.
 
ARTICLE IV
 
CHANGE IN CIRCUMSTANCES
 
4.1.        Requirements of Law.
 
(a)          If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:
 
(i)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or
 
35

--------------------------------------------------------------------------------


 
(ii)           shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost (other than a
Tax) to such Lender, by an amount that such Lender deems to be material, of
making, converting into, continuing or maintaining Eurodollar Rate Loans or to
reduce any amount receivable hereunder in respect thereof (other than by reason
of any Tax), then, in any such case, the Borrowers shall promptly pay such
Lender, upon its demand, any additional amounts necessary to compensate such
Lender (on an after-tax basis) for such increased cost or reduced amount
receivable.  If any Lender becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrowers (with a copy
to the Agent) of the event by reason of which it has become so entitled.
 
(b)          If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrowers (with a copy to the Agent) of a written request therefor, the
Borrowers shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such corporation (on an after-tax basis) for such
reduction.
 
(c)          Each Lender shall promptly notify AIH III, the Irish Holdco Party
and the Agent of any event of which it has knowledge occurring after the date
hereof, which will entitle a Lender to compensation pursuant to this Section
4.1, and such Lender shall, upon written request by AIH III, or the Irish Holdco
Party or any Borrower, designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
it.  A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrowers (with a copy to the Agent) shall be
conclusive in the absence of manifest error.  Notwithstanding anything to the
contrary in this Section, the Borrowers shall not be required to compensate a
Lender pursuant to this Section for any amounts incurred more than three months
prior to the date that such Lender notifies the Borrowers of such Lender’s
intention to claim compensation therefor; provided that, if the circumstances
giving rise to such claim have a retroactive effect, then such three-month
period shall be extended to include the period of such retroactive effect.  The
obligations of the Borrowers pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
 
4.2.          Limitation on Types of Loans.  If on or prior to the first day of
any Interest Period for any Eurodollar Rate Loan:
 
36

--------------------------------------------------------------------------------


 
(a)           the Agent determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period; or
 
(b)           the Required Lenders determine (which determination shall be
conclusive) and notify the Agent that the Eurodollar Rate will not adequately
and fairly reflect the cost to the Lenders of funding Eurodollar Rate Loans for
such Interest Period;
 
then the Agent shall give the Borrowers prompt notice thereof specifying the
relevant Type of Loans and the relevant amounts or periods, and so long as such
condition remains in effect, the Lenders shall be under no obligation to make
additional Loans of such Type, Continue Loans of such Type or to Convert Loans
of any other Type into Loans of such Type, and the Borrowers shall, jointly and
severally, on the last day(s) of the then current Interest Period(s) for the
outstanding Loans of the affected Type, either prepay such Loans or Convert such
Loans into Base Rate Loans in accordance with the terms of this Agreement.
 
4.3.           Illegality.  Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
Applicable Lending Office to make, maintain, or fund Eurodollar Rate Loans
hereunder, then such Lender shall promptly notify the Borrowers thereof and such
Lender’s obligation to make or Continue Eurodollar Rate Loans and to Convert
other Types of Loans into Eurodollar Rate Loans shall be suspended until such
time as such Lender may again make, maintain, and fund Eurodollar Rate Loans (in
which case the provisions of Section 4.4 shall be applicable).
 
4.4.           Treatment of Affected Loans.  If the obligation of any Lender to
make a Eurodollar Rate Loan or to Continue, or to Convert Loans of any other
Type into, Loans of a particular Type shall be suspended pursuant to Section 4.1
or 4.3 hereof (Loans of such Type being herein called “Affected Loans” and such
Type being herein called the “Affected Type”), such Lender’s Affected Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for Affected Loans (or, in the case of a
Conversion required by Section 4.3 hereof, on such earlier date as such Lender
may specify to the Borrowers with a copy to the Agent) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 4.1 or 4.3 hereof that gave rise to such Conversion no longer exist:
 
(a)           to the extent that such Lender’s Affected Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Affected Loans shall be applied instead to its Base
Rate Loans; and
 
(b)           all Loans that would otherwise be made or Continued by such Lender
as Loans of the Affected Type shall be made or Continued instead as Base Rate
Loans, and all Loans of such Lender that would otherwise be Converted into Loans
of the Affected Type shall be Converted instead into (or shall remain as) Base
Rate Loans.
 
If such Lender gives notice to the Borrowers (with a copy to the Agent) that the
circumstances specified in Section 4.1 or 4.3 hereof that gave rise to the
Conversion of such Lender’s Affected Loans pursuant to this Section 4.4 no
longer exist (which such Lender agrees to do promptly
 
37

--------------------------------------------------------------------------------


 
upon such circumstances ceasing to exist) at a time when Loans of the Affected
Type made by other Lenders are outstanding, such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Loans of the Affected Type, to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders
holding Loans of the Affected Type and by such Lender are held pro rata (as to
principal amounts, Types, and Interest Periods) in accordance with their
respective Revolving Credit Commitments.
 
4.5.           Compensation.  Upon the request of any Lender, AIH III, the Irish
Holdco Party and the Borrowers, jointly and severally, shall pay to such Lender
such amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost, or expense incurred by it as a
result of:
 
(a)           any payment, prepayment, or Conversion of a Eurodollar Rate Loan
for any reason (including, without limitation, the acceleration of the Loans
pursuant to Section 9.1) on a date other than the last day of the Interest
Period for such Loan; or
 
(b)           any failure by any Borrower for any reason (including, without
limitation, the failure of any condition precedent specified in Article V to be
satisfied) to borrow, Convert, Continue, or prepay a Eurodollar Rate Loan on the
date for such borrowing, Conversion, Continuation, or prepayment specified in
the relevant notice of borrowing, prepayment, Continuation, or Conversion under
this Agreement.
 
4.6.          Taxes.
 
(a)           Any and all payments by any Borrower to or for the account of any
Lender or the Agent hereunder or under any other Loan Document shall be made
free and clear of and without deduction or withholding for any and all Taxes,
and all liabilities with respect thereto, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding, in the
case of each Lender and the Agent, Taxes imposed on its income, receipts,
capital, net worth or items of tax preference and franchise, doing business and
similar Taxes (imposed on it in lieu of net income taxes), imposed on such
Lender or Agent as a result of a present or former connection between the Agent
or such Lender and the jurisdiction of the Governmental Authority imposing such
tax or any political subdivision or taxing authority thereof or therein (other
than any such connection arising solely from the Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document).  If any such non-excluded
Taxes (“Indemnified Taxes”) or Other Taxes (as defined below) are required to be
withheld after the date hereof from or in respect of any sum payable under this
Agreement or any other Loan Document to any Lender or the Agent, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 4.6) such Lender or the Agent receives an amount equal to the sum
it would have received had no such deductions been made, (ii) such Borrower
shall make such deductions, (iii) such Borrower shall timely pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law, and (iv) such Borrower shall furnish to the Agent, at its
address referred to in Section 11.2, the original or a certified copy of a
receipt evidencing payment thereof or other evidence of payment reasonably
acceptable to such
 
38

--------------------------------------------------------------------------------


 
Lender or the Agent; provided, however, that the Borrowers shall not be required
to increase such amounts payable to any Lender with respect to any Taxes (i)
that are attributable to such Lender’s failure to comply with the requirements
of paragraph (d) or (e) of this Section or (ii) that are United States or Irish
withholding taxes imposed on amounts payable to such Lender at the time such
Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrowers with respect to such Taxes pursuant to
this paragraph.
 
(b)           In addition, AIH III, the Irish Holdco Party and the Borrowers
agree, jointly and severally, to timely pay any and all present or future stamp
or documentary taxes which arise from the execution or delivery of this
Agreement or any other Loan Document or the provision of the security interest
in any Collateral required hereunder (hereinafter referred to as “Other Taxes”).
 
(c)           AIH III, the Irish Holdco Party and the Borrowers agree, jointly
and severally, to indemnify each Lender and the Agent for the full amount of
Indemnified Taxes and Other Taxes (including, without limitation, any
Indemnified Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 4.6) paid by such Lender or the Agent (as the
case may be) and any liability (including penalties, interest, and expenses)
arising therefrom or with respect thereto.
 
(d)           Each Lender, on or prior to the date of its execution and delivery
of this Agreement in the case of each Lender listed on the signature pages
hereof and on or prior to the date on which it becomes a Lender in the case of
each other Lender, and from time to time thereafter if requested in writing by
any Borrower or the Agent (unless such failure is due to a change in treaty, law
or regulation occurring subsequent to the date on which a form originally was
required to be provided), shall provide the Borrowers and the Agent with (i) a
complete and properly executed Internal Revenue Service Form W-8BEN, W-8ECI or
W-8IMY (including all required accompanying information), as appropriate, or any
successor form prescribed by the Internal Revenue Service (including a United
States taxpayer identification number), certifying that such Lender is entitled
to benefits under an income tax treaty to which the United States is a party
which reduces the rate of withholding tax on payments of interest, certifying
that the Lender is eligible for the “portfolio interest exemption” or certifying
that the income receivable pursuant to this Agreement is effectively connected
with the conduct of a trade or business in the United States or (ii) Internal
Revenue Service Form W-9 or any successor form prescribed by the Internal
Revenue Service.  In addition, each Lender and the Agent agrees that it will (i)
take all actions reasonably requested by AIH III, the Irish Holdco Party or a
Borrower in writing that are consistent with applicable legal and regulatory
restrictions to claim any available reductions or exemptions from Indemnified
Taxes or Other Taxes  and (ii) otherwise cooperate with AIH III, the Irish
Holdco Party and the Borrowers to minimize any amounts payable by AIH III, the
Irish Holdco Party or the Borrowers under this Section 4.6; provided, however,
that in each case, any out-of-pocket cost relating to such action or cooperation
requested by AIH III, the Irish Holdco Party or a Borrower shall be borne by AIH
III, the Irish Holdco Party or such Borrower and no Lender shall be required to
take any action that it determines in its sole good faith discretion, may be
adverse in any non de minimis respect to it and not indemnified to its
satisfaction.  Each Lender listed on the signature page hereto represents that
it is a Qualifying Lender as of the Closing Date and each assignee represents
that it is a Qualifying Lender as of the date such party becomes an assignee.
 
39

--------------------------------------------------------------------------------


 
(e)           A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which a Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Agent), at the time or times prescribed by applicable law or reasonably
requested by such Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate, provided that such Lender is legally entitled
to complete, execute and deliver such documentation and in such Lender’s
judgment such completion, execution or submission would not materially prejudice
the legal position of such Lender.
 
(f)           If AIH III, the Irish Holdco Party or any Borrower is required to
pay additional amounts to or for the account of any Lender pursuant to this
Section 4.6, then such Lender will agree to use reasonable efforts to change the
jurisdiction of its Applicable Lending Office so as to eliminate or reduce any
such additional payment which may thereafter accrue if such change, in the sole
judgment of such Lender, is not otherwise disadvantageous to such Lender.
 
(g)           Within thirty (30) days after the date of any payment of Taxes,
AIH III, the Irish Holdco Party or the applicable Borrower shall furnish to the
Agent the original or a certified copy of a receipt evidencing such payment or
otherwise evidence of such payment as is reasonably acceptable to the Agent.
 
(h)           If the Agent or any Lender receives a refund of any Taxes or Other
Taxes as to which it has been indemnified by AIH III, the Irish Holdco Party or
a Borrower or with respect to which AIH III, the Irish Holdco Party or a
Borrower has paid additional amounts pursuant to this Section 4.6, it shall pay
over such refund to AIH III, the Irish Holdco Party or such Borrower (but only
to the extent of indemnity payments made, or additional amounts paid, by AIH
III, the Irish Holdco Party or a Borrower under this Section 4.6 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses (including any net increase in Taxes imposed on such Person by reason
of such refund and the payment by such Person pursuant to this sentence) of the
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that AIH
III, the Irish Holdco Party or the Borrower, upon the request of the Agent or
such Lender, agrees to repay the amount paid over to AIH III, the Irish Holdco
Party or such Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Agent or such Lender in the event
the Agent or such Lender is required to repay such refund to such Governmental
Authority.  This paragraph shall not be construed to require the Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to AIH III, the Irish Holdco Party or any
Borrower or any other Person.
 
(i)           Without prejudice to the survival of any other agreement of AIH
III, the Irish Holdco Party or any Borrower hereunder, the agreements and
obligations of AIH III,
 
40

--------------------------------------------------------------------------------


 
the Irish Holdco Party and each Borrower contained in this Section 4.6 shall
survive the termination of the Revolving Credit Commitments and the payment in
full of the Loans.
 
ARTICLE V
 
CONDITIONS TO MAKING LOANS
 
5.1.         Conditions of Closing.  The effectiveness of this Agreement is
subject to the prior or concurrent satisfaction or waiver of each of the
conditions precedent set forth in this Section 5.1.  In addition, the
effectiveness of Irish Holdco’s accession to this Agreement, whether on or after
the Closing Date, is subject to the prior or concurrent satisfaction or waiver
of each of the conditions precedent set forth in this Section 5.1 as is
applicable to the Irish Holdco Party.  For the limited purpose of this Section
5.1, the phrases “shall have received”, “shall have approved”, “shall have
demonstrated”, “shall have delivered” and similar phrases contemplating that
future performances were required shall be construed as being performed or
waived as of the Closing Date:
 
(a)         the Agent shall have received, as of the Closing Date, in form and
substance satisfactory to the Agent and Lenders, the following:
 
(i)           executed originals of each of this Agreement, the initial Facility
Guaranties, the initial Security Agreements, the initial Pledge Agreements  and
the other initial Loan Documents, together with all schedules and exhibits
thereto;
 
(ii)           the favorable written opinion or opinions with respect to the
Loan Documents and the transactions contemplated thereby of special counsel to
the Credit Parties dated the Closing Date (including opinions of New York and
Bermuda counsel and upon Irish Holdco becoming the Irish Holdco Party, Irish
counsel), addressed to the Agent (on behalf of itself and the Lenders),
substantially in the form of Exhibit G-1 and Exhibit G-3 or otherwise reasonably
satisfactory to special counsel to the Agent;
 
(iii)           resolutions of the boards of directors or other appropriate
governing body (or of the appropriate committee thereof) of each Credit Party
(except in the case of a Credit Party that is a trust), certified by its
secretary or assistant secretary as of the Closing Date, approving and adopting
the Loan Documents to be executed by such Person, and authorizing the execution
and delivery thereof;
 
(iv)           specimen signatures of officers of each Credit Party executing
the Loan Documents on behalf of such party, certified by the secretary or
assistant secretary of such party;
 
(v)           the Organizational Documents of each Credit Party and each of the
trustees for each Holdings Subsidiary Trust certified as of a recent date by the
Secretary of State or comparable official of its jurisdiction of organization
 
41

--------------------------------------------------------------------------------


 
(provided that the Trust Agreement of a Holdings Subsidiary Trust may be
certified by the secretary or assistant secretary of its Beneficial Owner);
 
(vi)           certificates issued as of a recent date by the Secretaries of
State or comparable officials of the respective jurisdictions of formation of
each of the Credit Parties (excluding Holdings Subsidiary Trusts) as to the due
existence and good standing of such Person;
 
(vii)           notice of appointment of the initial Authorized
Representative(s);
 
(viii)          Uniform Commercial Code financing statements appropriate for
filing in all places required by applicable law to perfect the Liens of the
Agent under the Security Instruments as a first priority Lien as to items of
Collateral in which a security interest may be perfected by the filing of
financing statements, and such other documents and/or evidence of other actions
as may be necessary under applicable law to perfect the Liens of the Agent under
the Security Instruments as a first priority Lien in and to such other
Collateral as the Agent may require;
 
(ix)           the delivery by the Borrowers of all stock certificates and other
certificates, if any, evidencing ownership of any Pledged Interests, accompanied
in each case by duly executed stock or transfer powers (or other appropriate
transfer documents) in blank affixed thereto; and
 
(x)           the delivery by AIH III, the Irish Holdco Party and the Borrowers
of “control agreements” that have been executed by the respective issuers (and
consented to by the respective Credit Parties) with respect to any
uncertificated Pledged Interests; and
 
(xi)           evidence that any fees payable by any Credit Party on the Closing
Date to the Agent and the Lenders have been paid in full; and
 
(b)           in the good faith judgment of the Agent and the Lenders:
 
(i)            no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be likely to result in a Material Adverse Effect; and
 
(ii)           the Credit Parties shall have received all approvals, consents
and waivers, and shall have made or given all necessary filings and notices as
shall be required to consummate the transactions contemplated hereby without the
occurrence of any default under, conflict with or violation of (A) any
applicable law, rule, regulation, order or decree of any Governmental Authority
or arbitral authority or (B) any agreement, document or instrument to which any
of the Credit Parties is a party or by which any of them or their properties is
bound.
 
42

--------------------------------------------------------------------------------


 
5.2.        Conditions of Revolving Loans.  The obligation of the Lenders to
make Revolving Loans hereunder on or subsequent to the Closing Date (other than
additional loans to a Borrower in connection with Approved Improvements, or a
Qualified Conversion) is subject to the conditions precedent that:
 
(a)           each of the conditions to making the Revolving Credit Facility
available to the Borrowers, as set forth in Section 5.1, shall have been
satisfied on or prior to the date of the initial Loan after the Closing Date;
 
(b)           the representations and warranties of the Credit Parties set forth
in Article VI and in each of the other Loan Documents shall be true and correct
in all material respects on and as of the date of such Loan, with the same
effect as though such representations and warranties had been made on and as of
such date, except to the extent that such representations and warranties
expressly relate to an earlier date;
 
(c)           the Borrowing Affiliate with respect to such Loan shall have
executed and delivered to the Agent an Assumption Letter, and each Borrower and
the Agent shall have executed such Assumption Letter and the Borrowing Affiliate
shall have delivered to the Agent all other agreements, instruments and
documents required by such Assumption Letter;
 
(d)           the Borrowing Affiliate with respect to such Loan shall have
delivered to the Agent (i) Facility Guaranties (if any) fully executed by any
Beneficial Owner of such Borrowing Affiliate, by each Subsidiary of any such
Beneficial Owner (other than such Borrowing Affiliate), by each Subsidiary of
such Borrowing Affiliate and by the Applicable Intermediary (if any); (ii)
Pledge Agreements fully executed by the appropriate pledgors, granting a
security interest in all Pledged Interests with respect to each such Beneficial
Owner, such Borrowing Affiliate, each Subsidiary of any Beneficial Owner, each
Subsidiary of such Borrowing Affiliate, and the Applicable Intermediary (if
any); (iii) Security Agreements fully executed by such Borrowing Affiliate, any
Beneficial Owner of such Borrowing Affiliate, each Subsidiary of any Beneficial
Owner, each Subsidiary of such Borrowing Affiliate, and the Applicable
Intermediary (if any); and (iv) Lockbox Agreements executed by each Borrower;
 
(e)           the Agent shall have received the latest drafts of the following
within 5 Business Days prior to the date of the Loan, an organized pre-closing
of the required documentation shall have occurred at least one Business Day
prior to the date of the Loan, and the Agent shall have received final versions
of the following, in form and substance satisfactory to the Agent and the
Lenders, on or prior to the date of the Loan:
 
(i)           each of the documents and instruments (including without
limitation the opinions of counsel, the resolutions of boards of directors or
other appropriate governing bodies or committees, the specimen signatures,
officer’s certificates, Organizational Documents and governmental certificates
(if any) of existence, qualification, good standing and assumed name) required
by Section 5.1 as if such Borrowing Affiliate had been a Borrowing Affiliate
(and its Beneficial Owner, their respective Subsidiaries and the Applicable
Intermediary (if any) had been in such positions) on the Closing Date;
 
43

--------------------------------------------------------------------------------


 
(ii)           with respect to each Financed Eligible Asset registered in the
United States, the favorable written opinion with respect to the Loan Documents
and the transactions contemplated thereby of FAA Counsel dated the date of such
Loan, addressed to the Agent (on behalf of itself and the Lenders),
substantially in the form of Exhibit G-2 or otherwise reasonably satisfactory to
special counsel to the Agent;
 
(iii)          with respect to every other Financed Eligible Asset, the
favorable written opinion with respect to the Loan Documents and the
transactions contemplated thereby of local counsel in each Applicable Foreign
Jurisdiction dated the date of such Loan, addressed to the Agent (on behalf of
itself and the Lenders), substantially in the forms of Exhibit G-3 and Exhibit
G-4 or otherwise reasonably satisfactory to special counsel to the Agent;
 
(iv)          certificates of insurance from qualified brokers of aircraft
insurance or other evidence satisfactory to the Agent, evidencing all insurance
required by the Loan Documents (including without limitation all insurance
required by Exhibit L with respect to each Eligible Asset that is to be a
Financed Eligible Asset);
 
(v)           a Borrowing Notice;
 
(vi)           a certificate of an Authorized Representative substantially in
the form of Exhibit R containing computations of the Borrowing Base and
providing information about the Financed Eligible Asset, in each case after
giving effect to such Loan and any related Financed Eligible Asset;
 
(vii)          Uniform Commercial Code financing statements appropriate for
filing in all places required by applicable law to perfect the Liens of the
Agent under the Security Instruments as a first priority Lien as to items of
Collateral in which a security interest may be perfected by the filing of
financing statements, and such other documents and/or evidence of other actions
as may be necessary under applicable law to perfect the Liens of the Agent under
the Security Instruments as a first priority Lien in and to such other
Collateral as the Agent may require, including without limitation:
 
(1)           the delivery by the Borrowers of all stock certificates and other
certificates, if any, evidencing ownership of any Pledged Interests, accompanied
in each case by duly executed stock or transfer powers (or other appropriate
transfer documents) in blank affixed thereto; and
 
(2)           the delivery by the Borrowers of “control agreements” that have
been executed by the respective issuers (and consented to by the respective
Credit Parties) with respect to any uncertificated Pledged Interests;
 
44

--------------------------------------------------------------------------------


 
(3)           with respect to each Financed Eligible Asset registered in the
United States, evidence of the filing with the FAA Recording Office all
documents required by the FAA in order to protect the Applicable Borrower’s
right, title and interest in such Financed Eligible Asset;
 
(4)           with respect to each Financed Eligible Asset not registered in the
United States, evidence of the filing with each applicable recording office in
each Applicable Foreign Jurisdiction of all documents required by such office or
any Applicable Foreign Aviation Law in order to protect the Applicable
Borrower’s right, title and interest in such Financed Eligible Asset in such
Applicable Foreign Jurisdiction;
 
(5)           a copy of the executed purchase agreement and executed bill of
sale evidencing the purchase by the Applicable Borrower of each Financed
Eligible Asset;
 
(6)           copies of the certificates of aircraft registration issued by the
FAA and certificates of airworthiness issued by the FAA, in each case with
respect to each Aircraft registered in the United States; and
 
(7)           evidence of registration and other applicable qualification issued
by any Applicable Foreign Jurisdiction to the extent such registration or
qualification is required by an Applicable Foreign Aviation Law, in each case
with respect to each Eligible Asset not registered in the United States;
 
(viii)          results of a search of Liens filed with the FAA or any
Applicable Foreign Jurisdiction with respect to any Eligible Asset that is or is
to be a Financed Eligible Asset;
 
(ix)           for each Financed Eligible Asset that will be subject to an
Eligible Lease on the date of the initial Loan, copies of each such Eligible
Lease; and
 
(x)            for each Financed Eligible Asset that will be subject to an
Eligible Lease on the date of the initial Loan for such Financed Eligible Asset,
a Lessee Notice and evidence (which may be in the form of a legal opinion) that
the Agent shall have the right, under the laws of the Applicable Foreign
Jurisdiction, to enforce directly the Eligible Lease against the Lessee,
including without limitation, the obligation of the Lessee to make payments
under the Eligible Lease to the applicable Account; and
 
(xi)           the written report of the Appraiser setting forth the Maintenance
Adjusted Current Market Value of the Financed Eligible Asset that is the subject
of such initial Loan.
 
45

--------------------------------------------------------------------------------


 
(f)            at the time of (and after giving effect to) the initial Loan, no
Default or Event of Default specified in Article IX shall have occurred and be
continuing;
 
(g)            immediately after giving effect to the initial Loan;
 
(i)           the aggregate principal balance of all outstanding Revolving Loans
for each Lender shall not exceed such Lender’s Revolving Credit Commitment; and
 
(ii)           the Revolving Credit Outstandings shall not exceed the lesser of
(x) the amount obtained by multiplying the Aggregate Allowed Percentage times
the Borrowing Base and (y) the Total Revolving Credit Commitment.
 
5.3.           Conditions of Subsequent Advances Under Revolving Loans.
 
  The obligation of the Lenders to make an additional loan to a Borrower in
connection with Approved Improvements or a Qualified Conversion is subject to
the conditions precedent that:
 
(a)         the representations and warranties of the Credit Parties set forth
in Article VI and in each of the other Loan Documents shall be true and correct
in all material respects on and as of the date of such Loan, with the same
effect as though such representations and warranties had been made on and as of
such date, except to the extent that such representations and warranties
expressly relate to an earlier date;
 
(b)         the Agent shall have received final versions of the following at
least one Business Day prior to the date of the Loan:
 
(i)            a Borrowing Notice; and
 
(ii)           a certificate of an Authorized Representative substantially in
the form of Exhibit R containing computations of the Borrowing Base and
providing information about the Financed Eligible Asset, in each case after
giving effect to such Loan and any related Financed Eligible Asset;
 
(c)         at the time of (and after giving effect to) the initial Loan, no
Default or Event of Default specified in Article IX shall have occurred and be
continuing; and
 
(d)         immediately after giving effect to the initial Loan;
 
  (i)           the aggregate principal balance of all outstanding Revolving
Loans for each Lender shall not exceed such Lender’s Revolving Credit
Commitment;
 
  (ii)          the Revolving Credit Outstandings shall not exceed the lesser of
(x) the amount obtained by multiplying the Aggregate Allowed Percentage times
the Borrowing Base and (y) the Total Revolving Credit Commitment.
 
46

--------------------------------------------------------------------------------


 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
AIH III, the Irish Holdco upon becoming the Irish Holdco Party each other
Guarantor, and each Borrower represents and warrants with respect to itself, its
Subsidiaries (if any) and each other Credit Party (which representations and
warranties shall survive the delivery of the documents mentioned herein and the
making of Loans), that:
 
6.1.         Organization and Authority.
 
(a)           Each Borrower, each Subsidiary and each other Credit Party is a
trust, corporation, partnership or limited liability company duly organized and
validly existing under the laws of the jurisdiction of its formation;
 
(b)           Each Borrower, each Subsidiary and each other Credit Party (x) has
the requisite power and authority to own its properties and assets and to carry
on its business as now being conducted and as contemplated in the Loan
Documents, and (y) is qualified to do business in every jurisdiction in which
failure so to qualify would have a Material Adverse Effect;
 
(c)           Each Borrower has the power and authority to execute, deliver and
perform this Agreement and to borrow hereunder, and to execute, deliver and
perform each of the other Loan Documents to which it is a party;
 
(d)           Each Credit Party (other than the Borrowers) has the power and
authority to execute, deliver and perform each of the Loan Documents to which it
is a party; and
 
(e)           When executed and delivered, each of the Loan Documents to which
any Credit Party is a party will be the legal, valid and binding obligation or
agreement, as the case may be, of such Credit Party (as the case may be),
enforceable against such Credit Party (as the case may be) in accordance with
its terms, subject to the effect of any applicable bankruptcy, moratorium,
insolvency, reorganization or other similar law affecting the enforceability of
creditors’ rights generally and to the effect of general principles of equity
(whether considered in a proceeding at law or in equity);
 
6.2.           Loan Documents.  The execution, delivery and performance by each
Credit Party of each of the Loan Documents to which it is a party:
 
(a)           have been duly authorized by all requisite Organizational Action
of such Credit Party (as the case may be) required for the lawful execution,
delivery and performance thereof;
 
(b)           do not violate any provisions of (i) applicable law, rule or
regulation, (ii) any judgment, writ, order, determination, decree or arbitral
award of any Governmental Authority or arbitral authority binding on such Credit
Party or their respective properties, or (iii) the Organizational Documents of
such Credit Party;
 
47

--------------------------------------------------------------------------------


 
(c)           does not and will not be in conflict with, result in a breach of
or constitute an event of default, or an event which, with notice or lapse of
time or both, would constitute an event of default, under any contract,
indenture, agreement or other instrument or document to which such Credit Party
is a party, or by which the properties or assets of such Credit Party are bound;
and
 
(d)           does not and will not result in the creation or imposition of any
Lien upon any of the properties or assets of such Credit Party or any Subsidiary
except any Liens in favor of the Agent and the Lenders created by the Security
Instruments;
 
6.3.           Solvency.  At the time of each Loan to a Borrower, such Borrower
and each Beneficial Owner of such Borrower and each Eligible Intermediary, if
any, is Solvent after giving effect to the transactions contemplated by the Loan
Documents;
 
6.4.           Subsidiaries and Stockholders.  No Borrower or Guarantor (other
than AIH III and the Irish Holdco Party) has any Subsidiaries, except that a
Guarantor may have a beneficial interest in a Borrower, a Borrower may own an
Eligible Intermediary and a Borrower may be a Subsidiary of a Guarantor;
 
6.5.           Ownership Interests.
 
(a)           No Borrower or Guarantor owns any interest in any Person, except
that a Guarantor may have a beneficial interest in a Borrower, and a Borrower
may own an Eligible Intermediary; and
 
(b)           AIH III or the Irish Holdco Party owns, directly or indirectly,
all of the Capital Stock of each Borrower, except for directors’ qualifying
shares, if any.
 
6.6.           Liens.  The Agent (for itself and on behalf of the Lenders) has a
first priority perfected Lien (subject to Permitted Liens) on all Collateral
under the Security Instruments;
 
6.7.           Title to Properties.  Each Borrower and each of its Subsidiaries,
each Guarantor and each other Credit Party has good and marketable title to all
its real and personal properties, subject to no transfer restrictions or Liens
of any kind except as provided in the Security Instruments and the Leases; and
 
6.8.           Taxes.  Except as set forth in Schedule 6.8, each Borrower, each
of its Subsidiaries, each Guarantor and each other Credit Party has filed or
caused to be filed all federal, state, local and foreign Tax returns in each
case that are required to be filed by it and that, the failure to file, would
have a Material Adverse Effect (individually or in the aggregate) and, except
for Taxes and assessments being contested in good faith by appropriate
proceedings diligently conducted and against which reserves in accordance with
GAAP reflected in the financial statements most recently delivered pursuant to
Section 7.1(a) and satisfactory to the Borrowers’ independent certified public
accountants have been established, have paid or caused to be paid all Taxes as
shown on said returns or on any assessment received by it, to the extent that
such Taxes have become due;
 
48

--------------------------------------------------------------------------------


 
6.9.          Other Agreements
 
.  No Guarantor, other Credit Party nor any Subsidiary of AIH III or of the
Irish Holdco Party:
 
(i)           is a party to or subject to any judgment, order, decree,
agreement, lease or instrument, or subject to other restrictions, which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect;
 
(ii)           is in default in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement or
instrument to which such Guarantor, other Credit Party or such Subsidiary is a
party, which default has, or if not remedied within any applicable grace period
could reasonably be likely to have, a Material Adverse Effect; or
 
(iii)           shall have, prior to its execution of the Assumption Letter,
conducted business other than related to the acquisition, leasing, maintenances,
financing (solely under the Loan Documents), ownership and disposition of
Eligible Assets or have incurred  any liabilities except to the extent related
to such business, including, without limitation, under the Eligible Lease to
which it is a party, an aircraft acquisition, sale, maintenance or overhaul
agreement and the Loan Documents, none of which liabilities (except (a) the
purchase price in respect of an Eligible Asset, (b) liabilities in respect of
Approved Improvements and (c) those arising under the Loan Documents and the
Eligible Leases) are material to the Borrowers taken as a whole.
 
6.10.        Litigation.  Except as set forth in Schedule 6.10, there is no
action, suit, investigation or proceeding at law or in equity or by or before
any governmental instrumentality or agency or arbitral body pending, or, to the
knowledge of any Borrower, threatened by or against any Guarantor, any Borrower
or any Subsidiary of AIH III or of the Irish Holdco Party or any other Credit
Party or affecting any such Person or any properties or rights of any such
Person, which could reasonably be likely to have a Material Adverse Effect;
 
6.11.        Federal Regulations.  No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board.  If requested by any Lender or the Agent, the Borrowers will furnish to
the Agent and each Lender a statement to the foregoing effect in conformity with
the requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U;
 
6.12.                      Investment Company.  No Credit Party is an
“investment company,” or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended (15 U.S.C. § 80a-1, et seq.).  The application of the proceeds
of the Loans and repayment thereof by each Borrower and the performance by each
Borrower and the other Credit Parties of the transactions contemplated by the
Loan Documents will not violate any provision of said Act, or any rule,
regulation or order issued by the Securities and Exchange Commission thereunder,
in each case as in effect on the date hereof;
 
49

--------------------------------------------------------------------------------


 
6.13.                      Patents, Etc.  Each Borrower, each Guarantor and each
other Credit Party owns or has the right to use, under valid license agreements
or otherwise, all material patents, licenses, franchises, trademarks, trademark
rights, trade names, trade name rights, trade secrets and copyrights necessary
to or used in the conduct of its businesses as now conducted and as contemplated
by the Loan Documents, without known conflict with any patent, license,
franchise, trademark, trade secret, trade name, copyright, other proprietary
right of any other Person;
 
6.14.                      No Untrue Statement.  Neither (a) this Agreement nor
any other Loan Document or certificate or document executed and delivered by or
on behalf of any Borrower or any other Credit Party in accordance with or
pursuant to any Loan Document nor (b) any written statement, representation, or
warranty provided to the Agent in connection with the negotiation or preparation
of the Loan Documents contains any misrepresentation or untrue statement of
material fact or omits to state a material fact necessary, in light of the
circumstance under which it was made, in order to make any such warranty,
representation or statement contained therein not misleading;
 
6.15.                      No Consents, Etc.  Neither the respective businesses
or properties of the Credit Parties or any Subsidiary, nor any relationship
among the Credit Parties or any Subsidiary and any other Person, nor any
circumstance in connection with the execution, delivery and performance of the
Loan Documents and the transactions contemplated thereby, is such as to require
a consent, approval or authorization of, or filing, registration or
qualification with, any Governmental Authority or any other Person on the part
of any Credit Party as a condition to the execution, delivery and performance
of, or consummation of the transactions contemplated by the Loan Documents,
which, if not obtained or effected, would be reasonably likely to have a
Material Adverse Effect, or if so, such consent, approval, authorization,
filing, registration or qualification has been duly obtained or effected, as the
case may be;
 
6.16.                      Employee Benefit Plans.
 
(a)           Neither any Guarantor nor any Borrower or any of their respective
Subsidiaries has or has ever sponsored any Single Employer Plan, been a
participating employer in any Multiemployer Plan, or had any obligation to fund
any such plan;
 
(b)           Neither any Credit Party nor any ERISA Affiliate has incurred any
“accumulated funding deficiency” with respect to any Single Employer Plan or
failure to satisfy the minimum funding standards (within the meaning of Section
412 of the Code or Section 302 of ERISA) applicable to such Single Employer
Plan, whether or not waived; during the six-year period prior to the date on
which this representation is made or deemed made or any other liability to the
PBGC which remains outstanding, in each case, in an amount that would be
reasonably likely to have a Material Adverse Effect;
 
(c)           No Termination Event has occurred during the six-year period prior
to the date on which this representation is made or deemed made or is reasonably
expected to occur
 
50

--------------------------------------------------------------------------------


 
with respect to any Single Employer Plan or Multiemployer Plan, neither any
Credit Party nor any ERISA Affiliate has incurred any unpaid withdrawal
liability with respect to any Multiemployer Plan that, in each case, could be
reasonably expected to have a Material Adverse Effect; and
 
(d)           The present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Single Employer
Plan) did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made for each such plan, exceed the then
current value of the assets of such Single Employer Plan allocable to such
benefits by a material amount;
 
6.17.        No Default.  As of the date hereof, there does not exist any
Default or Event of Default hereunder;
 
6.18.        Environmental Laws.   Except as listed on Schedule 6.18, each
Borrower, each Guarantor and each Subsidiary of AIH III or of the Irish Holdco
Party is in compliance with all applicable Environmental Laws and has been
issued and currently maintains all required federal, state and local permits,
licenses, certificates and approvals.  Except as listed on Schedule 6.18,
neither any Borrower, any Guarantor nor any Subsidiary of AIH III or of the
Irish Holdco Party has been notified of any pending or threatened action, suit,
proceeding or investigation, and neither any Borrower, any Guarantor nor any
Subsidiary of AIH III or of the Irish Holdco Party is aware of any facts, which
(a) calls into question, or could reasonably be expected to call into question,
compliance by any Borrower, any Guarantor or any Subsidiary of AIH III or of the
Irish Holdco Party with any Environmental Laws, (b) seeks, or could reasonably
be expected to form the basis of a meritorious proceeding, to suspend, revoke or
terminate any license, permit or approval necessary for the operation of any
Borrower’s, any Guarantor’s or any of AIH III’s or of the Irish Holdco Party’s
Subsidiary’s business or facilities or for the generation, handling, storage,
treatment or disposal of any Hazardous Materials, or (c) seeks to cause, or
could reasonably be expected to form the basis of a meritorious proceeding to
cause, any property of any Borrower, any Guarantor or any Subsidiary of AIH III
or of the Irish Holdco Party or other Credit Party to be subject to any
restrictions on ownership, use, occupancy or transferability under any
Environmental Law;
 
6.19.       Employment Matters.  No Borrower, Guarantor or Credit Party has or
has ever had any employee other than officers thereof; and
 
6.20.       Taxes.  The Irish Holdco Party is eligible for the benefits of the
Income Tax Treaty between the United States of America and Ireland.  No
Borrower, to its knowledge, as of the date of this Agreement, is required to
withhold or deduct any Taxes imposed by any non-U.S. Governmental Authority, in
an amount or to an extent that would be reasonably expected to have a Material
Adverse Effect.
 
51

--------------------------------------------------------------------------------


 
ARTICLE VII
 
AFFIRMATIVE COVENANTS
 
Unless the Required Lenders shall otherwise consent in writing, AIH III, the
Irish Holdco upon becoming the Irish Holdco Party and each Borrower will, and
where applicable will cause each Guarantor and each Subsidiary (if any) to:
 
7.1.           Financial Reports, Etc.
 
(a)           As soon as practical and in any event within 90 days after the end
of each Fiscal Year, deliver or cause to be delivered to the Agent and each
Lender audited consolidated balance sheets of Parent and its Subsidiaries as at
the end of such Fiscal Year, and the notes thereto (if any), and the relating
audited consolidated statements of income, changes in stockholders’ (or
members’) equity and cash flows, and the respective notes thereto (if any), for
such Fiscal Year, setting forth comparative financial statements for the
preceding year (if applicable), reported on by Ernst & Young LLP or other
independent certified public accountants of nationally recognized standing all
prepared in accordance with GAAP and accompanied by a certificate of an
Authorized Representative, which certificate shall be in the form of Exhibit H;
 
(b)           as soon as practical and in any event within 60 days after the end
of each fiscal quarter (except the last fiscal quarter of the Fiscal Year),
deliver to the Agent and each Lender consolidated income statements of Parent
and its Subsidiaries prepared in accordance with GAAP and accompanied by a
certificate of an Authorized Representative to the effect that such financial
statements present fairly, in all material respects, the financial position of
Parent and its Subsidiaries and of each of the Borrowers and their respective
Subsidiaries as of the end of such fiscal period and the results of their
operations for such fiscal period;
 
(c)           as soon as practical and in any event within 10 days after the end
of each calendar month with respect to a draft (for the Agent) and within 30
days after the end of each calendar month with respect to a final report (for
the Agent and each Lender), deliver or cause to be delivered as set forth above
a report in form and substance reasonably satisfactory to the Agent, stating
that each Borrower is in compliance with the covenants and terms hereof and that
no Default or Event of Default has occurred and is continuing, in each case as
of the end of such month (the “Monthly Covenant Compliance Report”);
 
(d)           promptly upon their becoming available to AIH III, the Irish
Holdco Party or any Borrower, such Person shall deliver to the Agent and each
Lender a copy of (i) all regular or special reports or effective registration
statements which AIH III, the Irish Holdco Party, any Borrower, any Guarantor or
any Subsidiary shall file with the Securities and Exchange Commission (or any
successor thereto) or any securities exchange, (ii) any proxy statement
distributed by AIH III, the Irish Holdco Party, any Borrower, any Guarantor or
any Subsidiary to its shareholders, bondholders or the financial community in
general, and (iii) any management letter or other report submitted to any
Borrower, any Guarantor or any Subsidiary by independent accountants in
connection with any annual, interim or special audit of any Borrower or any
Subsidiary; and
 
52

--------------------------------------------------------------------------------


 
(e)           promptly, from time to time, deliver or cause to be delivered to
the Agent and each Lender such other information regarding AIH III’s, the Irish
Holdco Party’s, any Borrower’s, any Guarantor’s and any Subsidiary’s operations,
business affairs and financial condition as the Agent or such Lender may
reasonably request.
 
Subject to Section 11.16, the Agent and the Lenders are hereby authorized to
deliver a copy of any such financial or other information delivered hereunder to
the Lenders (or any affiliate of any Lender) or to the Agent, to any
Governmental Authority having jurisdiction over the Agent or any of the Lenders
pursuant to any written request therefor or in the ordinary course of
examination of loan files, or to any other Person who shall acquire or consider
the assignment of, or acquisition of any participation interest in, any
Obligation permitted by this Agreement;
 
7.2.           Maintain Properties.  If a Financed Eligible Asset is not subject
to an Eligible Lease, maintain and make repairs to such Financed Eligible Asset
in compliance with the requirements set forth in Section 3.4 of the Security
Agreement; and each Borrower, Guarantor and Subsidiary shall maintain all other
properties necessary to its operations in good working order and condition, make
all needed repairs, replacements and renewals to such other properties, and
maintain free from Liens all trademarks, trade names, patents, copyrights, trade
secrets, know-how, and other intellectual property and proprietary information
(or adequate licenses thereto), in each case as are reasonably necessary to
conduct its business as currently conducted or as contemplated hereby, all in
accordance with customary and prudent business practices;
 
7.3.           Existence, Qualification, Etc.  Except as otherwise expressly
permitted under Section 8.7, do or cause to be done all things necessary to
preserve and keep in full force and effect its existence and all material rights
and franchises, and maintain its license or qualification to do business as a
foreign corporation and good standing in each jurisdiction in which its
ownership or lease of property or the nature of its business makes such license
or qualification necessary;
 
7.4.           Regulations and Taxes.  Comply in all material respects with or
contest in good faith all statutes and governmental regulations and timely pay
all Taxes, assessments, governmental charges, claims for labor, supplies, rent
and any other obligation which, if unpaid, would become a Lien other than a
Permitted Lien against any of its properties;
 
7.5.           Insurance.  Maintain or cause to be maintained with respect to
each Financed Eligible Asset and all other Collateral the insurance described on
Exhibit L and cause the Agent for itself and on behalf of the Lenders to be
named additional insureds (in the case of any liability insurance) and loss
payee or contract party (in the case of any hull insurance) on such insurance
and on any and all other insurance maintained by any Credit Party with respect
to such Financed Aircraft or provided by or on behalf of a lessee or other
Person pursuant to the terms of any Lease;
 
7.6.           True Books.  Keep true books of record and account in which full,
true and correct entries will be made of all of its dealings and transactions,
and set up on its books such reserves as may be required by GAAP with respect to
doubtful accounts and all taxes, assessments, charges, levies and claims and
with respect to its business in general, and include such reserves in interim as
well as year-end financial statements;
 
53

--------------------------------------------------------------------------------


 
7.7.           Right of Inspection.  Permit any Person designated by any Lender
or the Agent to visit and inspect any Financed Eligible Asset, or any other
property, corporate book or financial report of any Borrower or any Subsidiary
and to discuss its affairs, finances and accounts with its principal officers
and independent certified public accountants; and cause each Eligible Carrier to
permit any Person designated by any Lender or any Agent to inspect any Financed
Eligible Asset, all at reasonable times, at reasonable intervals and with
reasonable prior notice, subject to any restriction on inspection contained in
an Eligible Lease with respect to such Financed Eligible Asset, provided that
notwithstanding any such Lease, (a) any Person designated by a Lender or the
Agent may inspect such Financed Eligible Asset at any reasonable time upon an
event of default under such Lease, and (b) upon any Event of Default, the
Applicable Borrower will use its best efforts to cause the Applicable Carrier
(and any other Person) to permit any Person designated by a Lender or the Agent
to inspect such Financed Eligible Asset at any time;
 
7.8.           Observe all Laws.  Conform to and duly observe in all material
respects all laws, rules and regulations and all other valid requirements of any
Governmental Authority with respect to the conduct of its business;
 
7.9.           Governmental Licenses.  Obtain and maintain all licenses,
permits, certifications and approvals of all applicable Governmental Authorities
as are required for the conduct of its business as currently conducted and as
contemplated by the Loan Documents;
 
7.10.         Covenants Extending to Other Persons.  Cause each Guarantor and
each of their respective Subsidiaries (if any) to do with respect to itself, its
business and its assets, each of the things required of any Borrower in Sections
7.2 through 7.9, and 7.18 inclusive;
 
7.11.         Officer’s Knowledge of Default.  Upon any officer of any Guarantor
or any Borrower obtaining knowledge of any Default or Event of Default hereunder
or under any other obligation of any Borrower or any Subsidiary or other Credit
Party to any Lender, or any event, development or occurrence which could
reasonably be expected to have a Material Adverse Effect, cause such officer or
an Authorized Representative to promptly notify the Agent of the nature thereof,
the period of existence thereof, and what action such Borrower or such
Subsidiary or other Credit Party proposes to take with respect thereto;
 
7.12.         Suits or Other Proceedings.  Upon any officer of any Guarantor or
any Borrower obtaining knowledge of any action, suit, litigation, investigation,
or other proceeding being instituted or threatened against any Borrower or any
Subsidiary or other Credit Party, in any court or before any Governmental
Authority, or any attachment, levy, execution or other process being instituted
against any assets of any Borrower or any Subsidiary or other Credit Party,
making a claim or claims in an aggregate amount greater than $250,000, exclusive
of punitive damages,  not otherwise covered by insurance or that would otherwise
be reasonably expected to have a Material Adverse Effect, promptly deliver to
the Agent written notice thereof stating the nature and status of such action,
suit, litigation, investigation, dispute, proceeding, levy, execution or other
process;
 
54

--------------------------------------------------------------------------------


 
7.13.         Notice of Environmental Complaint or Condition.  Promptly provide
to the Agent true, accurate and complete copies of any and all notices,
complaints, orders, directives, claims or citations received by any Borrower,
any Guarantor or any Subsidiary relating to any (a) violation or alleged
violation by any Borrower, any Guarantor or any Subsidiary of any applicable
Environmental Law; (b) release or threatened release by any Borrower, any
Guarantor or any Subsidiary, or by any Person handling, transporting or
disposing of any Hazardous Material on behalf of any Borrower, any Guarantor or
any Subsidiary, or at any facility or property owned or leased or operated by
any Borrower, any Guarantor or any Subsidiary, of any Hazardous Material, except
where occurring legally pursuant to a permit or license; or (c) liability or
alleged liability of any Borrower, any Guarantor or any Subsidiary for the costs
of cleaning up, removing, remediating or responding to a release of Hazardous
Materials;
 
7.14.         Environmental Compliance.  If any Borrower, any Guarantor or any
Subsidiary shall receive any letter, notice, complaint, order, directive, claim
or citation alleging that any Borrower, any Guarantor or any Subsidiary has
violated any Environmental Law, has released any Hazardous Material, or is
liable for the costs of cleaning up, removing, remediating or responding to a
release of Hazardous Materials, any Borrower, any Guarantor and any Subsidiary
shall, within the time period permitted and to the extent required by the
applicable Environmental Law or the Governmental Authority responsible for
enforcing such Environmental Law, remove or remedy, or cause the applicable
Subsidiary to remove or remedy, such violation or release or satisfy such
liability;
 
7.15.         Indemnification. Without limiting the generality of Section 11.9,
AIH III, the Irish Holdco Party and each Borrower hereby agrees jointly and
severally to indemnify and hold the Agent and the Lenders, and their respective
officers, directors, employees and agents, harmless from and against any and all
claims, losses, penalties, liabilities, damages and expenses (including
assessment and cleanup costs and reasonable attorneys’, consultants’ or other
expert fees, expenses and disbursements) arising directly or indirectly from,
out of or by reason of (a) the violation of any Environmental Law by any
Borrower or any Subsidiary or with respect to any property owned, operated or
leased by any Borrower or any Subsidiary or (b) the handling, storage,
transportation, treatment, emission, release, discharge or disposal of any
Hazardous Materials by or on behalf of any Borrower or any Subsidiary, or on or
with respect to property owned or leased or operated by any Borrower or any
Subsidiary.  The provisions of this Section 7.15 shall survive repayment of the
Obligations and expiration or termination of this Agreement;
 
7.16.         Further Assurances.  At the Borrowers’ cost and expense, upon
request of the Agent, duly execute and deliver or cause to be duly executed and
delivered, to the Agent such further instruments, documents (including any
additional Facility Guaranties in connection with new Guarantors), certificates,
financing and continuation statements, and do and cause to be done such further
acts that may be reasonably necessary or advisable in the reasonable opinion of
the Agent to carry out more effectively the provisions and purposes of this
Agreement, the Security Instruments and the other Loan Documents;
 
7.17.         Hedging Agreements.  Subject to Section 8.4, each Borrower or any
Guarantor may, in its sole discretion, maintain Hedging Agreements with a Lender
or a Lender Affiliate in an aggregate notional amount for the Borrowers and
Guarantors not greater than the Total Revolving Credit Commitment;
 
55

--------------------------------------------------------------------------------


 
7.18.        Continued Operations.  Subject to Section 8.15, continue at all
times to conduct its business and engage principally in the same line or lines
of business substantially as heretofore conducted;
 
7.19.        Maintenance of Eligible Assets; Other Covenants and Restrictions;
Non-Discrimination.
 
(a)           Ensure that any Lease with respect to any Financed Eligible Asset
contains covenants and restrictions regarding the maintenance, alteration,
replacement, pooling, sublease and (in the case of a Lease) return of such
Eligible Asset by the Applicable Carrier, which covenants and restrictions
satisfy the requirements of Schedule 7.19(a) hereto;
 
(b)           Promptly and diligently take or cause to be taken all steps which
a prudent international aircraft lessor or financier would reasonably take in
light of all of the relevant circumstances to compel the relevant Eligible
Carrier to comply with the terms of any Lease, or, if applicable and the
Applicable Borrower is entitled to do so, to repossess the applicable Financed
Eligible Asset (and, if a prudent international aircraft lessor or financier
would determine it necessary or desirable, to de-register and export the same to
a safe location) if any failure to comply with such Lease is not promptly
remedied;
 
7.20.        Re-registration of Eligible Assets.  Ensure that any Lease with
respect to any Eligible Asset contain covenants and restrictions regarding
re-registration of such Eligible Asset, which covenants and restrictions satisfy
the requirements of the Security Agreement;
 
7.21.        Employee Benefit Plans.  Without limiting the generality of Section
8.9, with reasonable promptness, and in any event within thirty (30) days after
any Borrower knows or has reason to know thereof, give notice to the Agent of
(a) the establishment of any Single Employer Plan by the Borrower or any
Subsidiary (which notice shall include a copy of such plan), (b) the failure of
any Credit Party or any ERISA Affiliate to make a required installment or
payment under Section 302 of ERISA or Section 412 of the Code by the due date;
(c) the occurrence of a Termination Event, and/or (d) the institution of
proceedings or the taking of any other action by the PBGC or any Credit Party or
any ERISA Affiliate or any Multiemployer Plan with respect to the withdrawal
from, or the termination, Reorganization or insolvency of, any Multiemployer
Plan, or determination that any Multiemployer Plan is in endangered or critical
status (within the meaning of Section 432 of the Code or Section 305 or Title IV
of ERISA;
 
7.22.        Accounts.  AIH III, the Irish Holdco Party, the Guarantors and the
Borrowers shall establish the Accounts as provided in the Lockbox Agreement and
shall deposit all proceeds (including without limitation rent) from any Lease of
any Financed Eligible Asset to the Accounts designated under the Lockbox
Agreement;
 
7.23.        Eligible Lease; Lessee Notice.  Deliver to the Agent promptly upon
execution, any Lease entered into by any Borrower, together with a Lessee Notice
in connection with such Lease, the opinion referred to in Section 5.2(e)(iii)
and the evidence referred to in Section 5.2(e)(x); and
 
56

--------------------------------------------------------------------------------


 
ARTICLE VIII
 
NEGATIVE COVENANTS
 
Unless the Required Lenders shall otherwise consent in writing, AIH III, the
Irish Holdco upon becoming the Irish Holdco Party and each Borrower will not,
and will cause each Guarantor and each Subsidiary thereof (if any) not to:
 
8.1.          Acquisitions.  Enter into any agreement, contract, binding
commitment or other arrangement providing for any Acquisition, or take any
action to solicit the tender of securities or proxies in respect thereof in
order to effect any Acquisition, except for the Acquisition of a Subsidiary as
permitted by Section 8.6;
 
8.2.          Capital Expenditures.  Make or become committed to make any
Capital Expenditures, except for Capital Expenditures to maintain or purchase
Eligible Assets or in connection with Approved Improvements and Qualified
Conversions;
 
8.3.          Liens.  Incur, create or permit to exist any Lien, charge or other
encumbrance of any nature whatsoever with respect to (a) any property or assets
now owned or hereafter acquired by any Borrower, any Guarantor or any Subsidiary
or (b) any Financed Eligible Asset, except the following (the “Permitted
Liens”):
 
(i)           Liens created under the Security Instruments in favor of the Agent
and the Lenders; and Liens arising under the Eligible Leases in favor of the
Applicable Intermediary (as lessor) or the Applicable Borrower which Liens in
each case have been assigned to the Agent;
 
(ii)           Liens set forth in Schedule 6.7;
 
(iii)          Liens imposed by law for Taxes (A) not yet due or (B) which are
being contested in good faith by appropriate proceedings diligently conducted,
each of which Liens in clause (B) above shall be fully bonded over, to the
reasonable satisfaction of the Agent;
 
(iv)          statutory Liens of landlords and Liens of mechanics, materialmen
and other Liens imposed by law or created in the ordinary course of business and
(i) in existence less than 90 days from the date of creation thereof for amounts
not yet due or (ii) which are being contested in good faith by appropriate
proceedings diligently conducted, which are inferior in respect of the
Collateral to the Liens conferred under the Security Instruments or have been
fully bonded over to the reasonable satisfaction of the Agent, and with respect
to which adequate reserves or other appropriate provisions are being maintained
in accordance with GAAP;
 
57

--------------------------------------------------------------------------------


 
(v)           Liens arising out of any judgment or award with respect to which
an appeal or proceeding for review is being prosecuted in good faith by
appropriate proceedings diligently conducted, and with respect to which a stay
of execution is in effect;
 
(vi)          Liens created by the Applicable Carrier under an Eligible Lease
that are not subject to clause (vii) below, which Liens are created without the
knowledge of the Applicable Borrower and are released or fully bonded over to
the reasonable satisfaction of the Agent within 30 days after the Applicable
Borrower has notice or knowledge of any such Lien;
 
(vii)         with respect to any Lease and the related Eligible Asset, (i) any
“Permitted Liens” (as defined in or the equivalent term in such Lease Agreement
and as agreed to by the Agent) (except a Permitted Lien that is a Lessor Lien
(as defined in or the equivalent term in such Lease Agreement)), and (ii) any
other Lien created by a Lessee, a sublessee of a Lessee or any Person claiming
by or through a Lessee or sublessee, in each case in this clause (ii) as agreed
to by the Agent; provided, that with respect to Liens of the type listed in
clause (ii), such Lien is being contested in good faith by appropriate
proceedings or, upon the Applicable Borrower receiving notice or knowledge of
such Lien, such Applicable Borrower is diligently and promptly enforcing the
lessor’s rights against the Lessee;
 
(viii)        any head lease in respect of any Eligible Asset;
 
(ix)          any Lien from air navigation authority, airport tending, gate or
handling (or similar) charges or levies (A) not yet overdue or (B) which are
being contested in good faith by appropriate proceedings, each of which Liens in
clause (B) above shall be fully bonded over, to the reasonable satisfaction of
the Agent;
 
(x)          Liens securing Indebtedness described in Section 8.4(b);
 
(xi)          Liens securing Indebtedness described in Section 8.4(f);
 
(xii)         Liens granted by a Borrower, Guarantor or any Subsidiary thereof
in favor of a Lender or an Affiliate of a Lender in an aggregate amount not to
exceed the lesser of (A) $10,000,000 and (B) 5% of the Borrowing Base, in each
case in connection with Indebtedness permitted under Section 8.4(c).
 
8.4.          Indebtedness.  Incur, create, assume or permit to exist any
Indebtedness of AIH III, any Guarantor or any Subsidiary thereof, howsoever
evidenced, except:
 
(a)           Indebtedness owing to (including guaranties in favor of) the Agent
or any Lender in connection with this Agreement or other Loan Document;
 
(b)           the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business;
 
58

--------------------------------------------------------------------------------


 
(c)           Indebtedness arising from Hedging Agreements permitted under
Section 7.17; provided that the aggregate notional amount of Hedging Agreements
shall not exceed the Total Revolving Credit Commitment;
 
(d)           unsecured intercompany Indebtedness for loans and advances made by
AIH III, the Irish Holdco Party or any Beneficial Owner to a Borrower or a
Guarantor, provided that such intercompany Indebtedness is evidenced by a
promissory note or similar written instrument acceptable to the Agent which
provides that such Indebtedness is subordinated to obligations, liabilities and
undertakings of the holder or owner thereof under the Loan Documents on terms
acceptable to the Agent;
 
(e)           Contingent Obligations of AIH III, the Irish Holdco Party or any
other Credit Party in support of the obligations of any Credit Party.
 
(f)            Contingent Obligations of any Credit Party in support of any
Subsidiary in connection with the purchase of an Eligible Asset or with an
Eligible Lease pursuant to which such Subsidiary is the lessor; and
 
(g)           Indebtedness existing on the date hereof and listed on Schedule
8.4 hereof.
 
8.5.           Transfer of Assets.  Sell, lease, transfer or otherwise dispose
of any assets other than (a) leases by Borrowers and Applicable Intermediaries
of Eligible Assets under Eligible Leases, (b) sales by Borrowers and Applicable
Intermediaries of Eligible Assets or all of the beneficial interest or ownership
of a Beneficial Owner or a Borrower, provided that (i) the purchaser of such
Eligible Asset or beneficial interest from a Borrower or Applicable Intermediary
shall have acknowledged receipt of the Applicable Borrower’s irrevocable
instruction to pay the sales price for such Eligible Asset or beneficial
interest directly to the Collection Account identified in the Lockbox Agreement
to which the Applicable Borrower is a party, (ii) the net proceeds of such sales
are promptly applied in accordance with Section 2.3(b), and (iii) at the time of
any such sale the requirements of Section 2.12 for release of the respective
Borrower or Guarantor have been satisfied, or (c) Engine swaps, interchange or
pooling arrangements to the extent permitted under any Eligible Lease;
 
8.6.           Subsidiaries; Investments.  Own, create or permit to exist any
Subsidiary of AIH III, the Irish Holdco Party any Borrower or any Guarantor
(except that a Guarantor may own beneficial interests in, or (subject to Section
8.4(d)) make advances to, a Borrower or another Guarantor and any Credit Party
may own an Applicable Intermediary), or otherwise purchase, own, invest in or
otherwise acquire, directly or indirectly, any stock or other securities, or
make or permit to exist any interest whatsoever in any other Person or permit to
exist any loans or advances to any Person, other than (i) loans referred to in
Section 8.4(d), and (ii) loans to the Parent or any of its Subsidiaries from
funds made available to such Borrower from distributions made under Section 5.1
of the applicable Lockbox Agreement;
 
8.7.           Merger or Consolidation.  (a) Consolidate with or merge into any
other Person, or (b) permit any other Person to merge into it, or (c) liquidate,
wind-up or dissolve or sell, transfer or lease or otherwise dispose of all or a
substantial part of its assets without the consent of the Agent, except as
permitted by Section 8.5 and except in the case of a Borrower or Guarantor that
simultaneously terminates its status as a Borrower or Guarantor hereunder in
accordance with Section 2.12;
 
59

--------------------------------------------------------------------------------


 
8.8.           Transactions with Affiliates.  Other than transactions permitted
under Section 8.7, enter into any transaction after the Closing Date, including,
without limitation, the purchase, sale, lease or exchange of property, real or
personal, or the rendering of any service, with any Affiliate of such Person,
except (a) that such Persons may render services to a Borrower, a Guarantor, the
Parent or their Subsidiaries for compensation at the same rates generally paid
by Persons engaged in the same or similar businesses for the same or similar
services, (b) that a Borrower, a Guarantor the Parent or any Subsidiary thereof
may render services to such Persons for compensation at the same rates generally
charged by such Borrower, such Guarantor or such Subsidiary, (c) in either case
(a) and (b) in the ordinary course of business and pursuant to the reasonable
requirements of a such Person’s business consistent with past practice of such
Person and upon fair and reasonable terms no less favorable to such Person than
would be obtained in a comparable arm’s-length transaction with a Person not an
Affiliate,  (d) that any Borrower may make loans to the Parent or any of its
Subsidiaries from funds made available to such Borrower from distributions made
under Section 5.1 of the applicable Lockbox Agreement, and (e) that the Parent
or any of its Subsidiaries may render services to the Credit Parties under
comparable terms provided to its other Affiliates;
 
8.9.           Employee Benefit Plans; Employees.  Sponsor any Employee Benefit
Plan, become a participating employer in any Multiemployer Plan or agree to have
any obligation to contribute to or fund any such plan, or hire or retain any
employee other than officers thereof;
 
8.10.         Fiscal Year.  Change its Fiscal Year, or have any fiscal year
other than the Fiscal Year;
 
8.11.         Dissolution, etc.  Wind up, liquidate or dissolve (voluntarily or
involuntarily) or commence or suffer any proceedings seeking any such winding
up, liquidation or dissolution, except in connection with a transaction
permitted pursuant to Section 8.7;
 
8.12.         Change in Control.  Cause, suffer or permit to exist or occur any
Change of Control;
 
8.13.         Negative Pledge Clauses.  AIH III, the Irish Holdco Party, each
Borrower and each Eligible Intermediary shall not enter into or cause, suffer or
permit to exist any agreement with any Person other than the Agent and the
Lenders pursuant to this Agreement or any other Loan Documents which prohibits
or limits the ability of such Credit Party to create, incur, assume or suffer to
exist any Lien upon any of its property, assets or revenues, whether now owned
or hereafter acquired; provided that any Eligible Lease may contain such a
prohibition or limitation so long as the prohibition or limitation does not
apply to any Lien granted in favor of the Agent or any Lender pursuant to the
Loan Documents;
 
8.14.         Partnerships.  Become a general partner in any general or limited
partnership;
 
60

--------------------------------------------------------------------------------


 
8.15.        Business and Operations.  Engage in any (i) business or operations
other than the ownership, financing, leasing and sale of Eligible Aircraft and
Eligible Engines or the ownership of a Borrower, a Guarantor or Eligible
Intermediary engaged in such business or operations, or matters reasonably
incidental thereto, or the performance of the Loan Documents, provided, however,
that, except as otherwise provided in Section 2.1(a), no Borrower that owns or
is the Applicable Borrower with respect to any Aircraft or Engine may own or be
the Applicable Borrower with respect to any other Aircraft or Engine and (ii)
business in Bermuda or Ireland other than the performance of its obligations
under the Loan Documents;  and
 
8.16.        Ownership, Operation and Leasing of Financed Eligible Assets.
 
(a)           Permit any Person other than a Borrower (or a Beneficial Owner
solely by virtue of its beneficial interest in the respective Borrower) to own
beneficially or of record any Financed Eligible Asset;
 
(b)           Permit any Financed Eligible Asset to be leased, subleased or
chartered to any Person other than the Applicable Carrier or the Applicable
Intermediary, or to be operated by any Person other than the Applicable Borrower
or the Applicable Carrier, except as permitted in the Security Agreement or any
Lease;
 
(c)           Permit any Financed Eligible Asset to be leased to an Eligible
Carrier except under the terms of an Eligible Lease;
 
(d)           Permit any Financed Eligible Asset to be flown into or located in
any country (or part thereof) if as a result thereof such Financed Eligible
Asset would not be covered by insurance;
 
8.17.        Bank Accounts.  Permit any Borrower or other Credit Party to open
or allow to exist any bank accounts for which the aggregate average daily
balance, together with any bank accounts of the other Credit Parties, will be in
excess of $500,000 unless the Agent is granted a Security Interest in such
account by subjecting such account to a Lockbox Agreement or an Account Control
Agreement.
 
8.18.        Representations Regarding Agent and Lenders.  Represent or hold
out, or permit any Credit Party or Applicable Carrier to represent or hold out,
the Agent or any Lender as (a) the owner of any Financed Eligible Asset, (b)
carrying goods or passengers on any Financed Aircraft, or (c) being in any way
responsible for any operation of carriage (whether for hire or reward or
gratuitously) which may be undertaken by any Borrower, Guarantor, Subsidiary or
Applicable Carrier; or
 
8.19.        AIH III, the Irish Holdco Party.  In the case of AIH III and the
Irish Holdco Party, conduct, transact or otherwise engage in any business or
operations other than those incidental to its voting, equity, beneficial or any
other ownership interests of each Borrower and the performance of the Loan
Documents; or
 
61

--------------------------------------------------------------------------------


 
8.20.        Organizational Documents.  Amend its Organizational Documents
without the consent of the Lenders and the Collateral Agent (as defined in the
Security Agreement for such Credit Party); or
 
8.21.        Borrowing Base Covenant.  Permit the aggregate principal amount of
Loans outstanding hereunder to exceed the Aggregate Allowed Percentage of the
Borrowing Base (the “Borrowing Base Covenant”).
 
ARTICLE IX
 
EVENTS OF DEFAULT AND ACCELERATION
 
9.1.           Events of Default.  If any one or more of the following events
(herein called “Events of Default”) shall occur for any reason whatsoever (and
whether such occurrence shall be voluntary or involuntary or come about or be
effected by operation of law or pursuant to or in compliance with any judgment,
decree or order of any court or any order, rule or regulation of any
Governmental Authority), that is to say:
 
(a)           if default shall be made in the due and punctual payment of the
principal of any Loan or other Obligation, when and as the same shall be due and
payable whether pursuant to any provision of Article II, at maturity, by
acceleration or otherwise; or
 
(b)           if default shall be made in the due and punctual payment of any
amount of interest on any Loan or other Obligation or of any fees or other
amounts payable to any of the Lenders or the Agent within three (3) Business
Days after the date on which the same shall be due and payable; or
 
(c)           if default shall be made in the performance or observance of any
covenant set forth in Sections 7.5, 7.11, 7.12, 7.23 or Article VIII hereunder
or set forth in Section 9(h); or
 
(d)           if a default shall be made in the performance or observance of, or
shall occur under, any covenant, agreement or provision contained in this
Agreement (other than as described in clauses (a), (b) or (c) above), or if a
default shall be made in the performance or observance of, or shall occur under,
any covenant, agreement or provision contained in any of the other Loan
Documents (beyond any applicable grace period, if any, contained therein) or in
any instrument or document evidencing or creating any obligation, guaranty, or
Lien in favor of the Agent (acting in any capacity) or any of the Lenders or
delivered to the Agent (acting in any capacity) or any of the Lenders in
connection with or pursuant to this Agreement or any of the Obligations, and
such default shall continue for 30 or more days after the earlier of receipt of
notice of such default to an Authorized Representative from the Agent (acting in
any capacity) or an officer of any Borrower becomes aware of such default, or if
any Loan Document ceases to be in full force and effect (other than by reason of
any action by the Agent (acting in any capacity)), or if without the written
consent of the Lenders, this Agreement or any other Loan Document shall be
disaffirmed or shall terminate, be terminable or be terminated or become void or
unenforceable for any reason whatsoever (other than in accordance with its terms
in the absence of default or by reason of any action by the Lenders or the Agent
(acting in any capacity)); or
 
62

--------------------------------------------------------------------------------


 
(e)           if there shall occur (i) a default, which is not waived, in the
payment of any principal, interest, premium or other amount with respect to any
Indebtedness or Rate Hedging Obligation (other than the Loans and other
Obligations) of AIH III, the Irish Holdco Party, any Borrower or any of its
Subsidiaries, or (ii) a default, which is not waived, in the performance,
observance or fulfillment of any term or covenant contained in any agreement or
instrument under or pursuant to which any such Indebtedness or Rate Hedging
Obligation may have been issued, created, assumed, guaranteed or secured by AIH
III, the Irish Holdco Party, any Borrower or any of its Subsidiaries, or (iii)
any other event of default as specified in any agreement or instrument under or
pursuant to which any such Indebtedness or Rate Hedging Obligation may have been
issued, created, assumed, guaranteed or secured by AIH III, the Irish Holdco
Party, any Borrower or any of its Subsidiaries, and such default or event of
default under clause (i), (ii) or (iii) above shall continue for more than the
period of grace, if any, therein specified, or such default or event of default
under clause (i), (ii) or (iii) above shall permit the holder of any such
Indebtedness (or any agent or trustee acting on behalf of one or more holders)
to accelerate the maturity thereof; or
 
(f)           if there shall occur an “Event of Default”, which is not waived
under either the Parent Revolving Credit Agreement or the Existing Warehouse
Credit Agreement; or
 
(g)           if any representation, warranty or other statement of fact
contained in any Loan Document or in any writing, certificate, report or
statement at any time furnished to the Agent (acting in any capacity) or any
Lender by or on behalf of any Borrower or any other Credit Party pursuant to or
in connection with any Loan Document, or otherwise, shall be false or misleading
in any material respect when given; or
 
(h)           if any of the Parent Credit Parties, the Warehouse Credit Parties,
AIH III, the Irish Holdco Party, the Borrowers, the Subsidiaries and the other
Credit Parties shall be unable to pay its debts generally as they become due; or
any of the Parent Credit Parties, the Existing Warehouse Credit Parties, AIH
III, the Irish Holdco Party, the Borrowers, the Subsidiaries and the other
Credit Parties shall file a petition to take advantage of any insolvency
statute; make an assignment for the benefit of its creditors; commence a
proceeding for the appointment of a receiver, trustee, examiner, liquidator or
conservator of itself or of the whole or any substantial part of its property;
file a petition or answer seeking liquidation, reorganization, examination or
arrangement or similar relief under the federal bankruptcy laws or any other
applicable law or statute; or
 
(i)           if a court of competent jurisdiction shall enter an order,
judgment or decree appointing a custodian, receiver, trustee, examiner,
liquidator or conservator of any of the Parent Credit Parties, the Existing
Warehouse Credit Parties, AIH III, the Irish Holdco Party, the Borrowers, the
Subsidiaries and the other Credit Parties or of the whole or any substantial
part of any such Person’s properties and such order, judgment or decree
continues unstayed and in effect for a period of sixty (60) days, or approve a
 
63

--------------------------------------------------------------------------------


 
petition filed against any of the Parent Credit Parties, the Existing Warehouse
Credit Parties, AIH III, the Irish Holdco Party, the Borrowers, the Subsidiaries
and the other Credit Parties seeking liquidation, reorganization, examination or
arrangement or similar relief under the federal bankruptcy laws or any other
applicable law or statute of the United States of America or any state, which
petition is not dismissed within sixty (60) days; or if, under the provisions of
any other law for the relief or aid of debtors, a court of competent
jurisdiction shall assume custody or control of the Parent Credit Parties, the
Existing Warehouse Credit Parties, AIH III, the Irish Holdco Party, the
Borrowers, the Subsidiaries and the other Credit Parties or of the whole or any
substantial part of any such Person’s properties, which control is not
relinquished within sixty (60) days; or if there is commenced against the any of
the Parent Credit Parties, the Existing Warehouse Credit Parties, AIH III, the
Irish Holdco Party, the Borrowers, the Subsidiaries and the other Credit Parties
any proceeding or petition seeking reorganization, arrangement or similar relief
under the federal bankruptcy laws or any other applicable law or statute of the
United States of America or any state which proceeding or petition remains
undismissed for a period of sixty (60) days; or if the any of the Parent Credit
Parties, the Existing Warehouse Credit Parties, AIH III, the Irish Holdco Party,
the Borrowers, the Subsidiaries and the other Credit Parties takes any action to
indicate its consent to or approval of any such proceeding or petition; or
 
(j)           if any Borrower or any of its Subsidiaries shall, other than in
the ordinary course of business, suspend all or any part of its operations
material to the conduct of its business of the Parent and its Subsidiaries taken
as a whole for a period of more than 60 day; or
 
(k)           if this Agreement or any other Loan Document shall for any reason
not be, or be asserted by any Borrower or any other Credit Party or Subsidiary
not to be, a legal, valid and binding obligation of any Borrower or any Credit
Party (as the case may be) enforceable in accordance with its terms; or
 
(l)           if any Lien of the Agent pursuant to any Loan Document shall for
any reason not be, or be asserted by any Borrower or any other Credit Party or
Subsidiary not to be a valid, first priority perfected Lien on the Collateral
identified therein (except to the extent that such Lien is not required
hereunder or under the Security Agreement to be a valid, first priority
perfected Lien on such Collateral), subject to no other Liens except Permitted
Liens; or
 
(m)           (i) any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Employee Benefit Plan, (ii) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), or failure to satisfy the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, whether or not waived, shall exist with respect to any
Single Employer Plan or any Lien in favor of the PBGC or a Single Employer Plan
shall arise on the assets of any Borrower or any ERISA Affiliate, (iii) a
Termination Event shall have occurred; (iv) a Reportable
 
64

--------------------------------------------------------------------------------


 
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is likely to result in the termination
of such Single Employer Plan for purposes of Title IV of ERISA, (v) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (vi) any Credit
Party or any ERISA Affiliate shall, or in the reasonable opinion of the Required
Lenders is likely to, incur any liability in connection with a withdrawal from,
or the Insolvency or Reorganization of, a Multiemployer Plan; (vii) any other
event or condition shall occur or exist with respect to a Employee Benefit Plan;
and in each case in clauses (i) through (vii) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to have a Material Adverse Effect;
 
then, and in any such event and at any time thereafter, if such Event of Default
or any other Event of Default shall continue to exist and not have been cured or
waived,
 
(A)           either or both of the following actions may be taken:  (i) the
Agent, with the consent of the Required Lenders, may, and at the direction of
the Required Lenders shall, declare any obligation of the Lenders to make
further Loans terminated, whereupon the obligation of each Lender to make
further Loans hereunder shall terminate immediately, and (ii) the Agent shall at
the direction of the Required Lenders, at their option, declare by notice to the
Borrowers any or all of the Obligations to be immediately due and payable, and
the same, including all interest accrued thereon and all other obligations of
any Borrower to the Agent and the Lenders, shall forthwith become immediately
due and payable without presentment, demand, protest, notice or other formality
of any kind, all of which are hereby expressly waived, anything contained herein
or in any instrument evidencing the Obligations to the contrary notwithstanding;
provided, however, that notwithstanding the above, if there shall occur an Event
of Default under clause (g) or (h) above, then the obligation of the Lenders to
make Loans hereunder shall automatically terminate and any and all of the
Obligations shall be immediately due and payable without the necessity of any
action by the Agent or the Required Lenders or notice to the Agent or the
Lenders;
 
(B)           each Borrower shall, upon demand of the Agent or the Required
Lenders, promptly cause to be performed at Borrowers’ expense by independent
certified public accountants acceptable to the Agent an audit of all Financed
Eligible Asset; and
 
(C)           the Agent and each of the Lenders shall have all of the rights and
remedies available under the Loan Documents or under any applicable law,
including without limitation all of the rights and remedies of a secured party
under any applicable Uniform Commercial Code, the FAA Act, the Convention or any
other applicable law.
 
9.2.           Agent to Act.  In case any one or more Events of Default shall
occur and not have been waived, the Agent may, and at the direction of the
Required Lenders shall, proceed to protect and enforce their rights or remedies
either by suit in equity or by action at law, or both, whether for the specific
performance of any covenant, agreement or other provision contained herein or in
any other Loan Document, or to enforce the payment of the Obligations or any
other legal or equitable right or remedy.
 
65

--------------------------------------------------------------------------------


 
9.3.           Cumulative Rights.  No right or remedy herein conferred upon the
Lenders or the Agent is intended to be exclusive of any other rights or remedies
contained herein or in any other Loan Document, and every such right or remedy
shall be cumulative and shall be in addition to every other such right or remedy
contained herein and therein or now or hereafter existing at law or in equity or
by statute, or otherwise.
 
9.4.           No Waiver.  No course of dealing between any Borrower and any
Lender or the Agent or any failure or delay on the part of any Lender or the
Agent in exercising any rights or remedies under any Loan Document or otherwise
available to it shall operate as a waiver of any rights or remedies and no
single or partial exercise of any rights or remedies shall operate as a waiver
or preclude the exercise of any other rights or remedies hereunder or of the
same right or remedy on a future occasion.
 
9.5.           Allocation of Proceeds.  If an Event of Default has occurred and
not been waived, and the maturity of the Loans has been accelerated pursuant to
Article IX hereof, all payments received by the Agent hereunder, in respect of
any principal of or interest on the Obligations or any other amounts payable by
any Borrower hereunder, shall be applied by the Agent in the following order (or
in such manner as the Required Lenders may determine):
 
(a)           amounts due to the Lenders pursuant to Sections 2.9 and 11.5;
 
(b)           amounts due to the Agent pursuant to Section 10.8;
 
(c)           payments of interest on Loans, to be applied for the ratable
benefit of the Lenders and amounts due to any of the Lenders in respect of
Obligations consisting of liabilities under any Hedging Agreement with any of
the Lenders on a pro rata basis according to the amounts owed;
 
(d)           payments of principal of Loans, to be applied for the ratable
benefit of the Lenders;
 
(e)           amounts due to the Lenders pursuant to Sections 7.15 and 11.9;
 
(f)           payments of all other amounts due under any of the Loan Documents,
if any, to be applied for the ratable benefit of the Lenders; and
 
(g)           any surplus remaining after application as provided for herein, to
any Borrower or otherwise as may be required by applicable law.
 
9.6.           Activities of Eligible Carriers.  Notwithstanding anything
contained in this Agreement or any other Loan Document, the Credit Parties shall
not be deemed to be in breach of their respective obligations hereunder or
thereunder with respect to the care, maintenance, alteration, possession,
return, replacement, pooling, subleasing, use or operation of any Financed
Eligible Asset or any part thereof subject to an Eligible Lease by virtue of a
default by the Applicable Carrier under such Eligible Lease so long as each of
the following conditions is satisfied:
 
66

--------------------------------------------------------------------------------


 
(a)           such default by the Applicable Carrier is not within the control
of any Credit Party;
 
(b)           the Credit Parties are in compliance with Section 7.19; and
 
(c)           such default does not relate to any use or location of an Eligible
Asset in any jurisdiction that constitutes an Event of Default hereunder, any
failure to make any payment required by this Agreement or any other Loan
Document when due hereunder or thereunder, or any failure to maintain any
insurance required under this Agreement or any other Loan Document, any failure
to maintain perfection of the Agent’s Lien on any Collateral.
 
ARTICLE X
 
THE AGENT
 
10.1.         Appointment, Powers, and Immunities.  Each Lender hereby
irrevocably appoints and authorizes the Agent to act as its agent under this
Agreement and the other Loan Documents, as “Mortgagee” under each Security
Agreement and as “Security Agent” under each Lockbox Agreement (references in
this Article X to the term “Agent” being deemed to include as well such other
capacities), with such powers and discretion as are specifically delegated to
the Agent by the terms of this Agreement and the other Loan Documents, together
with such other powers as are reasonably incidental thereto.  The Agent (which
term as used in this sentence and in Section 10.5 and the first sentence of
Section 10.6 hereof shall include its affiliates and its own and its affiliates’
officers, directors, employees, and agents):
 
(a)           shall not have any duties or responsibilities except those
expressly set forth in the Loan Documents and shall not be a trustee or
fiduciary for any Lender;
 
(b)           shall not be responsible to the Lenders for any recital,
statement, representation, or warranty (whether written or oral) made in or in
connection with any Loan Document or any certificate or other document referred
to or provided for in, or received by any of them under, any Loan Document, or
for the value, validity, effectiveness, genuineness, enforceability, or
sufficiency of any Loan Document, or any other document referred to or provided
for therein or for any failure by any Credit Party or any other Person to
perform any of its obligations thereunder;
 
(c)           shall not be responsible for or have any duty to ascertain,
inquire into, or verify the performance or observance of any covenants or
agreements by any Credit Party or the satisfaction of any condition or to
inspect the property (including the books and records) of any Credit Party or
any of its Subsidiaries or affiliates;
 
(d)           shall not be required to initiate or conduct any litigation or
collection proceedings under any Loan Document; and
 
67

--------------------------------------------------------------------------------


 
(e)           shall not be responsible for any action taken or omitted to be
taken by it under or in connection with any Loan Document, except for its own
gross negligence or willful misconduct.
 
The Agent may employ agents and attorneys-in-fact and shall not be responsible
for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care.
 
10.2.        Reliance by Agent.  The Agent shall be entitled to rely upon any
certification, notice, instrument, writing, or other communication (including,
without limitation, any thereof by telephone or facsimile) believed by it to be
genuine and correct and to have been signed, sent or made by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel for any Credit Party), independent accountants, and other
experts selected by the Agent.  As to any matters not expressly provided for by
the Loan Documents, the Agent shall not be required to exercise any discretion
or take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Required Lenders, and such instructions shall be binding on
all of the Lenders; provided, however, that the Agent shall not be required to
take any action that exposes the Agent to personal liability or that is contrary
to any Loan Document or applicable law or unless it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
which may be incurred by it by reason of taking any such action.
 
10.3.        Defaults.  The Agent shall not be deemed to have knowledge or
notice of the occurrence of a Default or Event of Default unless the Agent has
received written notice from a Lender or a Borrower specifying such Default or
Event of Default and stating that such notice is a “Notice of Default”.  In the
event that the Agent receives such a notice of the occurrence of a Default or
Event of Default, the Agent shall give prompt notice thereof to the
Lenders.  The Agent shall (subject to Section 10.2 hereof) take such action with
respect to such Default or Event of Default as shall reasonably be directed by
the Required Lenders, provided that, unless and until the Agent shall have
received such directions, the Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interest of the Lenders.
 
10.4.        Rights as Lender.  With respect to its Revolving Credit Commitment
and the Loans made by it, JPMCB (and any successor acting as Agent) in its
capacity as a Lender hereunder shall have the same rights and powers hereunder
as any other Lender and may exercise the same as though it were not acting as
the Agent, and the term “Lender” or “Lenders” shall, unless the context
otherwise indicates, include the Agent in its individual capacity.  The Agent
and its affiliates may (without having to account therefor to any Lender) accept
deposits from, lend money to, make investments in, provide services to, and
generally engage in any kind of lending, trust, or other business with any
Credit Party or any of its Subsidiaries or affiliates as if it were not acting
as Agent, and JPMCB (and any successor acting as Agent) and its affiliates may
accept fees and other consideration from any Credit Party or any of its
Subsidiaries or affiliates for services in connection with this Agreement or
otherwise without having to account for the same to the Lenders.
 
68

--------------------------------------------------------------------------------


 
10.5.        Indemnification.  The Lenders agree to indemnify the Agent (to the
extent not reimbursed under Section 11.9 hereof, but without limiting the
obligations of any Borrower under such Section) ratably in accordance with their
respective Revolving Credit Commitments, for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including reasonable attorneys’ fees), or disbursements of any kind
and nature whatsoever that may be imposed on, incurred by or asserted against
the Agent (including by any Lender) in any way relating to or arising out of any
Loan Document or the transactions contemplated thereby or any action taken or
omitted by the Agent under any Loan Document; provided that no Lender shall be
liable for any of the foregoing to the extent they arise from the gross
negligence or willful misconduct of the Person to be indemnified.  Without
limitation of the foregoing, each Lender agrees to reimburse the Agent promptly
upon demand for its ratable share of any costs or expenses payable by any
Borrower under Section 11.5, to the extent that the Agent is not promptly
reimbursed for such costs and expenses by any Borrower.  The agreements
contained in this Section 10.5 shall survive payment in full of the Loans and
all other amounts payable under this Agreement.
 
10.6.        Non-Reliance on Agent and Other Lenders.  Each Lender agrees that
it has, independently and without reliance on the Agent or any other Lender, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis of the Credit Parties and their Subsidiaries and decision to
enter into this Agreement and that it will, independently and without reliance
upon the Agent or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own analysis and
decisions in taking or not taking action under the Loan Documents.  Except for
notices, reports, and other documents and information expressly required to be
furnished to the Lenders by the Agent hereunder, the Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition, or business of any
Credit Party or any of its Subsidiaries or affiliates that may come into the
possession of the Agent or any of its affiliates.
 
10.7.        Resignation of Agent.  The Agent may resign at any time by giving
notice thereof to the Lenders and the Borrowers.  Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Agent, subject (so
long as no Default or Event of Default has occurred and is continuing) to the
written consent of an Authorized Representative, which consent shall not be
unreasonably withheld.  If no successor Agent shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Agent’s giving of notice of resignation, then the
retiring Agent may, on behalf of the Lenders, appoint a successor Agent which
shall be a commercial bank organized under the laws of the United States of
America having combined capital and surplus of at least $500,000,000.  Upon the
acceptance of any appointment as Agent hereunder by a successor, such successor
shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Agent, and the retiring Agent
shall be discharged from its duties and obligations hereunder.  After any
retiring Agent’s resignation hereunder as Agent, the provisions of this Article
X shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Agent.
 
69

--------------------------------------------------------------------------------


 
10.8.        Fees.  The Borrowers agree, jointly and severally, to pay to the
Agent, for its individual account, an Agent’s fee as from time to time agreed to
by any Borrower and the Agent in writing.
 
ARTICLE XI
 
MISCELLANEOUS
 
11.1.        Assignments and Participations.  i)  Each Lender may assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its Loans and
its Revolving Credit Commitment); provided, however, that
 
(i)           each such assignment shall be to an Eligible Assignee;
 
(ii)           except in the case of an assignment to another Lender or an
assignment of all of a Lender’s rights and obligations under this Agreement, any
such partial assignment shall be in an amount at least equal to $5,000,000 or an
integral multiple of $1,000,000 in excess thereof;
 
(iii)           each such assignment by a Lender shall be of a constant, and not
varying, percentage of all of its rights and obligations under this Agreement;
and
 
(iv)           the parties to such assignment shall execute and deliver to the
Agent for its acceptance an Assignment and Acceptance in the form of Exhibit B
hereto, together with a processing fee of $3,500 (which amount shall not be
payable by any Borrower);
 
(v)           except in the case of an assignment to another Lender, any
assignment of all or any portion of the Revolving Credit Commitment shall
require the consent of the Agent and, unless a Default or Event of Default has
occurred and is continuing, an Authorized Representative, such consent in each
case not to be unreasonably withheld; and
 
(vi)           neither any Borrower nor AIH III nor the Irish Holdco Party shall
incur any greater expense or liabilities (including, without limitation,
indemnities and increased costs (other than with respect to taxes, which shall
be governed by the provisions of Section 4.6 hereof)) than it would have
incurred had such assignment not taken place.
 
Upon execution, delivery, and acceptance of such Assignment and Acceptance, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Agreement. If the
assignee is a Non-U.S. Lender, it shall deliver to the Borrowers and the Agent
certification as to exemption from deduction or withholding of Taxes in
accordance with Section 4.6.
 
(b)           The Agent shall maintain at its address referred to in Section
11.2 a copy of each Assignment and Acceptance delivered to and accepted by it
and a register for the
 
70

--------------------------------------------------------------------------------


 
recordation of the names and addresses of the Lenders and the Revolving Credit
Commitment of, and principal amount of the Loans owing to, each Lender from time
to time (the “Register”).  The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrowers, the Agent
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by any Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.
 
(c)           Upon its receipt of an Assignment and Acceptance executed by the
parties thereto, together with payment of the processing fee, the Agent shall,
if such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit B hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the parties thereto.
 
(d)           Each Lender may sell participations to one or more Persons in all
or a portion of its rights, obligations or rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment or its
Loans); provided, however, that (i) such Lender s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participant shall be entitled to the benefit of the yield protection
provisions contained in Article IV and the right of set-off contained in Section
11.3, (iv) neither any Borrower nor AIH III nor the Irish Holdco Party shall
have any greater obligation to a participant than it would have had to such
Lender in the absence of the existence of such participant and (v) each Borrower
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right to enforce the obligations of any Borrower relating to its
Loans and to approve any amendment, modification, or waiver of any provision of
this Agreement (other than amendments, modifications, or waivers decreasing the
amount of principal of or the rate at which interest or fees are payable on such
Loans, extending any scheduled principal payment date or date fixed for the
payment of interest on such Loans, releasing all or substantially all of the
Collateral (except for a release of Collateral in accordance with Section 2.12),
releasing any Guarantor (except for a release of a Guarantor in accordance with
Section 2.12), or extending or increasing its Revolving Credit Commitment).
 
(e)           Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time assign and pledge all or any portion of its Loans to
any Federal Reserve Bank as collateral security pursuant to Regulation A and any
Operating Circular issued by such Federal Reserve Bank.  No such assignment
shall release the assigning Lender from its obligations hereunder.
 
(f)            Any Lender may furnish any information concerning any Borrower or
any of its Subsidiaries in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants),
subject, however, to the provisions of Section 11.16.
 
11.2.        Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile), and, unless otherwise
 
71

--------------------------------------------------------------------------------


 
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three Business Days after being deposited in the mail, postage
prepaid by certified or registered mail, return receipt requested, or, in the
case of telecopy notice, when received, addressed as follows in the case of AIH
III, the Irish Holdco Party, the Borrowers and the Agent, and as set forth in an
administrative questionnaire delivered to the Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto
 
(a)           if to AIH III or any Borrower (or, in connection with notice of
service of process with respect to any Credit Party):


to Holdings or such Borrower (or such Credit Party, as applicable)
c/o Aircastle Advisor LLC
300 First Stamford Place – Fifth Floor
Stamford, CT  06902
Attention:  Lease Management
E-Mail:  leasemanagement@aircastleinv.com
Facsimile:  (917) 591-9106
Telephone:  (203) 504-1020


(b)           if to the Irish Holdco Party or any Borrower organized under the
laws ofIreland:
 
c/o Aircastle Advisor (Ireland) Limited
8 FitzWilliam Place,
Dublin 2, Ireland


Telephone:  011-353-1-665-0800
Facsimile:  011-353-1-665-0801




with a copy to:
Aircastle Advisor LLC
300 First Stamford Place – Fifth Floor
Stamford, CT  06902
Attention:  Lease Management
E-Mail:  leasemanagement@aircastleinv.com
Facsimile:  (917) 591-9106
Telephone:  (203) 504-1020




(c)           if to the Agent:
 
JPMorgan Chase Bank, N.A.
1111 Fannin Street, 10th Floor
Houston, TX  77002
Attention:  Alice Telles
 
72

--------------------------------------------------------------------------------


 
Telephone:  (713) 750-7941
Facsimile:  (713) 750-2938
Electronic Mail:  Alice.h.telles@jpmchase.com


with a copy to:


JPMorgan Chase Bank, N.A
270 Park Avenue, 15th Floor
New York, New York 10017
Attention:  Vilma Francis
Telephone:  (212) 270-5484
Facsimile:  (212) 270-4016
Electronic Mail:  Vilma.francis@jpmorgan.com


(d)           if to any other Credit Party, at the address set forth on the
signature page of the Facility Guaranty or Security Instrument executed by such
Credit Party, as the case may be.
 
11.3.        Right of Set-off; Adjustments.
 
(a)           Upon the occurrence and during the continuance of any Event of
Default, each Lender (and each of its affiliates) is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender (or any of its affiliates) to or for the credit or the account of any
Borrower against any and all of the obligations of any Borrower now or hereafter
existing under this Agreement, irrespective of whether such Lender shall have
made any demand under this Agreement and although such obligations may be
unmatured.  Each Lender agrees promptly to notify the applicable Borrower after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.  The rights of each Lender under this Section 11.3 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Lender may have.
 
(b)           If any Lender (a “benefitted Lender”) shall at any time receive
any payment of all or part of the Loans owing to it, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Loans owing to it, or interest thereon, such benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loans owing to it, or shall provide such
other Lenders with the benefits of any such collateral, or the proceeds thereof,
as shall be necessary to cause such benefitted Lender to share the excess
payment or benefits of such collateral or proceeds ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.  Each Borrower agrees that any Lender so
purchasing a participation from a Lender pursuant to this
 
73

--------------------------------------------------------------------------------


 
Section 11.3 may, to the fullest extent permitted by law, exercise all of its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Person were the direct creditor of the
Borrowers in the amount of such participation.
 
11.4.         Survival.  All covenants, agreements, representations and
warranties made herein shall survive the making by the Lenders of the Loans and
the execution and delivery to the Lenders of this Agreement and shall continue
in full force and effect so long as any of Obligations remain outstanding or any
Lender has any Loan hereunder or any Borrower has continuing obligations
hereunder unless otherwise provided herein.  Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and permitted assigns of such party and all covenants, provisions and
agreements by or on behalf of any Borrower which are contained in the Loan
Documents shall inure to the benefit of the successors and permitted assigns of
the Lenders or any of them.
 
11.5.        Expenses.  AIH III, the Irish Holdco Party and each Borrower agree,
jointly and severally, to pay on demand (subject, in the case of preparation,
execution, delivery and administration costs, to the Fee Letter), all reasonable
costs and expenses of the Agent and the Joint Lead Arrangers in connection with
the preparation, execution, delivery, administration, modification, and
amendment of this Agreement, the other Loan Documents, subject to any cap that
may have otherwise been agreed, and the other documents to be delivered
hereunder, including, without limitation, the reasonable fees and expenses of
counsel for the Agent (excluding the cost of internal counsel) with respect
thereto and with respect to advising the Agent as to its rights and
responsibilities under the Loan Documents.  AIH III, the Irish Holdco Party and
each Borrower further agree, jointly and severally, to pay on demand all costs
and expenses of the Agent and the Lenders, if any (including, without
limitation, reasonable external attorneys’ fees and expenses), in connection
with the enforcement (whether through negotiations, legal proceedings, or
otherwise) of the Loan Documents and the other documents to be delivered
hereunder.
 
11.6.        Amendments and Waivers.  Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.6.  The
Required Lenders and each Credit Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Agent and each Credit
Party party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Agent, as the case may be, may specify
in such instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (i) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, reduce the stated rate of any interest or fee payable
hereunder (except that any amendment or modification of defined terms used in
the financial covenants in this Agreement shall not constitute a reduction in
the rate of interest or fees for purposes of this clause (i) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Credit Commitment, in each case
without the written consent of each
 
74

--------------------------------------------------------------------------------


 
Lender directly affected thereby; (ii) eliminate or reduce the voting rights of
any Lender under this Section 11.6 without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by AIH III, the Irish Holdco Party or any
Borrower of any of their respective rights and obligations under this Agreement
and the other Loan Documents, release all or substantially all of the Collateral
or release all or substantially all of the Guarantors from their obligations
under the various Facility Guarantees, in the case of clauses (i) through (iii)
without the written consent of all Lenders; or (iv) amend, modify or waive any
provision of Article X without the written consent of the Agent.  Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Credit Parties, the Lenders,
the Agent and all future holders of the Loans.  In the case of any waiver, the
Credit Parties, the Lenders and the Agent shall be restored to their former
position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon;
 
No notice to or demand on any Borrower in any case shall entitle such Borrower
or any other Borrower to any other or further notice or demand in similar or
other circumstances, except as otherwise expressly provided herein.  No delay or
omission on any Lender’s or the Agent’s part in exercising any right, remedy or
option shall operate as a waiver of such or any other right, remedy or option or
of any Default or Event of Default.
 
11.7.         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one such fully-executed counterpart.
 
11.8.         Return of Funds.  If after receipt of any payment of all or any
part of the Obligations, any Lender is for any reason compelled to surrender
such payment to any Person because such payment is determined to be void or
voidable as a preference, impermissible setoff, a diversion of trust funds or
for any other reason, this Agreement shall continue in full force and each
Borrower, jointly and severally, shall be liable to, and shall indemnify and
hold the Agent or such Lender harmless for, the amount of such payment
surrendered until the Agent or such Lender shall have been finally and
irrevocably paid in full.  The provisions of the foregoing sentence shall be and
remain effective notwithstanding any contrary action which may have been taken
by the Agent or the Lenders in reliance upon such payment, and any such contrary
action so taken shall be without prejudice to the Agent or the Lenders’ rights
under this Agreement and shall be deemed to have been conditioned upon such
payment having become final and irrevocable.
 
11.9.         Indemnification; Limitation of Liability.
 
(a)            AIH III, the Irish Holdco Party and each Borrower, jointly and
severally, agree to indemnify and hold harmless the Agent (which term for
purposes of this Section 11.9 includes the “Mortgagee” under each Security
Agreement and the “Security Agent” under each Lockbox Agreement), the Joint Lead
Arrangers and each Lender and each of their affiliates and their respective
officers, directors, employees, agents, and advisors (each, an “Indemnified
Party”)
 
75

--------------------------------------------------------------------------------


 
from and against any and all claims, damages, losses, liabilities, costs, and
expenses  (including, without limitation, reasonable external attorneys’ fees,
but excluding principal and accrued interest on any Loan) that may be incurred
by or asserted or awarded against any Indemnified Party, in each case arising
out of or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation, or proceeding or preparation of
defense in connection therewith) the Loan Documents, any of the transactions
contemplated herein, any Aircraft, Engine or other Collateral, any possession,
performance, transportation, management, sale, ownership, registration,
mortgage, charging, control, maintenance, service, repair, design, testing,
defect, overhaul, purchase, bearing, use or operation of any Aircraft, Engine or
other Collateral, or the actual or proposed use of the proceeds of the Loans,
except to the extent such claim, damage, loss, liability, cost, or expense is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from such Indemnified Party’s gross negligence or willful
misconduct.  In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 11.9 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by AIH III, the Irish Holdco Party, any Borrower, its directors, shareholders or
creditors or an Indemnified Party or any other Person or any Indemnified Party
is otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated.  AIH III, the Irish Holdco Party and each Borrower agree
that no Indemnified Party shall have any liability (whether direct or indirect,
in contract or tort or otherwise) to it, any of its Subsidiaries, any Guarantor
or any security holders or creditors thereof arising out of, related to or in
connection with the transactions contemplated in any Loan Document, except to
the extent that such liability directly results from such Indemnified Party’s
gross negligence or willful misconduct.  AIH III, the Irish Holdco Party and
each Borrower agree not to assert any claim against the Agent, the Joint Lead
Arrangers, any Lender, any of their affiliates, or any of their respective
directors, officers, employees, attorneys, agents, and advisers, on any theory
of liability, for special, indirect, consequential, or punitive damages arising
out of or otherwise relating to the Loan Documents, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the Loans.
 
(b)           Without prejudice to the survival of any other agreement of AIH
III, the Irish Holdco Party or any Borrower hereunder, the agreements and
obligations of AIH III, the Irish Holdco Party and each Borrower contained in
this Section 11.9 shall survive the payment in full of the Loans and all other
amounts payable under this Agreement.
 
(c)           Except as expressly provided herein, each Lender, each Borrower
and the Agent agree that this Agreement and each other Loan Document entered
into by a Holdings Subsidiary Trust is executed by a Qualified Trustee, not
individually but solely as Trustee under a Trust Agreement in the exercise of
the power and authority conferred and vested in it as such Trustee, that each
and all of the representations, undertakings and agreements by a Qualified
Trustee, or for the purpose or with the intention of binding a Qualified
Trustee, are made and intended for the purpose of binding only the Trust Estates
(and, to the extent any Lender, Borrower or Agent has an interest therein, any
liability insurance proceeds), and that in no case whatsoever shall any
Qualified Trustee be personally liable for any loss in respect of such
representations, undertakings and agreements, that nothing herein contained
shall be construed as creating any liability on any Qualified Trustee
individually or personally, to perform any covenant, either express or implied,
herein, all such liability, if any, being expressly waived by
 
76

--------------------------------------------------------------------------------


 
each Lender, each Borrower and the Agent and by each and every Person now or
hereafter claiming by, through or under such Persons except with respect to the
gross negligence or willful misconduct of such Qualified Trustee or for any
Liens on the Collateral arising from, through or under such Qualified Trustee in
its individual capacity, and that so far as any Qualified Trustee, individually
or personally is concerned, each Lender, each Borrower and the Agent and any
Person claiming by, through or under such Persons shall look solely, except as
provided above, to the Trust Estates (and, to the extent any Lender, Borrower or
Agent has an interest therein, any liability insurance proceeds), for the
performance of any obligation under this Credit Agreement and the other Loan
Documents.  The term “Trustee” as used in this Section 11.9(c) shall include any
Qualified Trustee succeeding a Qualified Trustee, as trustee under a Trust
Agreement.  Any obligation of any Holdings Subsidiary Trust hereunder or under
the other Loan Documents may be performed by a Beneficial Owner, and any such
performance shall not be construed as revocation of the trust created by any
Trust Agreement.
 
11.10.      Joint Lead Arrangers.  The Joint Lead Arrangers shall not have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than the rights to receive reimbursement or payment of costs or expenses
incurred by them as provided in Section 11.5 and the right to indemnity under
Section 11.9.
 
11.11.      Severability.  If any provision of this Agreement or the other Loan
Documents shall be determined to be illegal or invalid as to one or more of the
parties hereto, then such provision shall remain in effect with respect to all
parties, if any, as to whom such provision is neither illegal nor invalid, and
in any event all other provisions hereof shall remain effective and binding on
the parties hereto.
 
11.12.      Entire Agreement.  This Agreement, together with the other Loan
Documents, constitutes the entire agreement among the parties with respect to
the subject matter hereof and supersedes all previous proposals, negotiations,
representations, and other communications between or among the parties, both
oral and written, with respect thereto.
 
11.13.      Payments.  All principal, interest, and other amounts to be paid by
any Borrower under this Agreement and the other Loan Documents shall be paid to
the Agent at the Principal Office in Dollars and in immediately available funds,
without setoff, deduction or counterclaim.  Subject to the definition of
“Interest Period” herein, whenever any payment under this Agreement or any other
Loan Document shall be stated to be due on a day that is not a Business Day,
such payment may be made on the next succeeding Business Day, and such extension
of time in such case shall be included in the computation of interest and fees,
as applicable, and as the case may be.
 
11.14.      Confidentiality.  The Agent and each Lender (each, a “Lending
Party”) agrees to keep confidential any information furnished or made available
to it by AIH III, the Irish Holdco Party or any other Credit Party or any
Affiliate thereof, pursuant to or in connection with this Agreement or the other
Loan Documents; provided that nothing herein shall prevent any Lending Party
from disclosing such information (a) to any other Lending Party or any affiliate
of any Lending Party, or any officer, director, employee, agent, or advisor of
any Lending Party or affiliate or any Lending Party, (b) to any other Person if
reasonably incidental to the administration of the credit facility provided
herein, (c) as required by any law, rule, or regulation, (d) upon the order of
any court or administrative agency, (e) upon the request or demand of any
regulatory agency or authority, (f) that is or becomes available to the public
or that is or becomes available to any Lending Party other than as a result of a
disclosure by any Lending Party prohibited by this Agreement, (g) in connection
with any litigation to which such Lending
 
77

--------------------------------------------------------------------------------


 
Party or any of its affiliates may be a party, (h) to the extent necessary in
connection with the exercise of any remedy under this Agreement or any other
Loan Document, and (i) subject to provisions substantially similar to those
contained in this Section, to any actual or proposed participant or assignee.
 
11.15.      Governing Law; Waiver of Jury Trial.
 
(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
(b)           AIH III, THE IRISH HOLDCO PARTY AND EACH BORROWER HEREBY EXPRESSLY
AND IRREVOCABLY AGREES AND CONSENTS THAT ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREIN
MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK, UNITED STATES OF AMERICA AND, BY THE EXECUTION AND
DELIVERY OF THIS AGREEMENT, AIH III, THE IRISH HOLDCO PARTY AND EACH BORROWER
EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE IN, OR TO THE EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY, ANY
SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND AIH III, THE IRISH HOLDCO
PARTY AND EACH BORROWER HEREBY IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY
TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.
 
(c)           AIH III, THE IRISH HOLDCO PARTY AND EACH BORROWER AGREES THAT
SERVICE OF PROCESS MAY BE MADE BY PERSONAL SERVICE OF A COPY OF THE SUMMONS AND
COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING, OR BY
REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO THE ADDRESS PROVIDED IN
SECTION 11.2(a), OR BY ANY OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE
APPLICABLE LAWS IN EFFECT IN THE STATE OF NEW YORK.
 
(d)           NOTHING CONTAINED IN SUBSECTIONS (a) OR (b) HEREOF SHALL PRECLUDE
THE AGENT OR ANY LENDER FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO ANY LOAN DOCUMENT IN THE COURTS OF ANY OTHER JURISDICTION.  TO
THE EXTENT PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, AIH III,
THE IRISH HOLDCO PARTY AND EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT OF ANY SUCH
SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE OF JURISDICTION OVER IT
AND ITS PROPERTY BY ANY SUCH OTHER COURT OR COURTS WHICH NOW OR HEREAFTER MAY BE
AVAILABLE UNDER APPLICABLE LAW.
 
78

--------------------------------------------------------------------------------


 
(e)           IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR
REMEDIES UNDER OR RELATED TO ANY LOAN DOCUMENT OR ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN
CONNECTION THEREWITH, AIH III, THE IRISH HOLDCO PARTY, THE BORROWERS, THE AGENT
AND THE LENDERS HEREBY AGREE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY AND HEREBY IRREVOCABLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT SUCH PERSON MAY HAVE TO TRIAL BY JURY IN ANY SUCH ACTION OR
PROCEEDING.
 
11.16.      Judgment Currency.
 
(a)           To the extent permitted by applicable law, if for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in United States Dollars into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be determined in accordance with Section 1.3 of this Agreement on the
Business Day preceding that on which final judgment is given.
 
To the extent permitted by applicable law, the obligation of each Credit Party
in respect of any sum due in United States Dollars from it to any Lender or the
Agent hereunder shall, notwithstanding any judgment in a currency other than
United States Dollars, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Agent (as the case may be) of any sum
adjudged to be so due in such other currency, such Lender or the Agent (as the
case may be) may in accordance with normal banking procedures purchase United
States Dollars with such other currency; if the United States Dollars so
purchased are less than such sum due to such Lender or the Agent (as the case
may be) in United States Dollars, each Credit Party agrees, to the extent
permitted by applicable law, as a separate obligation and notwithstanding any
such judgment, to indemnify such Lender or the Agent (as the case may be)
against such loss, and if the United States Dollars so purchased exceed such sum
due to any Lender or the Agent (as the case may be) in United States Dollars,
such Lender or the Agent (as the case may be) agrees to remit to each such
Credit Party such excess.
 
11.17.       USA PATRIOT Act.  Each Lender hereby notifies AIH III, the Irish
Holdco Party and each Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender to identify each
Borrower in accordance with the Act.
 
 
79

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.
 
 



 
AIRCASTLE INVESTMENT HOLDINGS 3 LIMITED
             
By:
/s/ David Walton        
Name:
David Walton    
Title:
Assistant Secretary and General Counsel                 






             
By:
/s/ Ron Wainshal       
Name:
Ron Wainshal     
Title:
Chairman and Chief Executive Officer                                           
     




 
 






Signature Page to Revolving Credit Agreement (2008-A)





--------------------------------------------------------------------------------











 
JPMORGAN CHASE BANK, N.A., as Agent and as a Lender
             
By:
  /s/ Matthew H. Massie      
Name:
 Matthew H. Massie    
Title:
 Managing Director                                                







Signature Page to Revolving Credit Agreement (2008-A)





--------------------------------------------------------------------------------




 
 



 
CALYON NEW YORK BRANCH, as a Lender
             
By:
  /s/ Yevgeniya Levitin      
Name:
 Yevgeniya Levitin    
Title:
 Director                        






             
By:
  /s/ Brian Bolotin      
Name:
 Brian Bolotin    
Title:
 Managing Director                                                




 


Signature Page to Revolving Credit Agreement (2008-A)